Exhibit 10

EXECUTION COPY

 

 

 

 

LOGO [g626027g0917223811684.jpg]

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

September 13, 2018

among

PTC INC.

The Foreign Subsidiary Borrowers From Time to Time Party Hereto

The Lenders From Time to Time Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

KEYBANK NATIONAL ASSOCIATION

as Syndication Agent,

FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,

ROYAL BANK OF CANADA, SANTANDER BANK, N.A. and TD BANK, N.A.,

as Co-Documentation Agents

and

BARCLAYS BANK PLC, SUNTRUST BANK,

U.S. BANK NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.,

as Co-Senior Managing Agents

 

 

JPMORGAN CHASE BANK, N.A. and KEYBANK NATIONAL ASSOCIATION

as Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION,

FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,

ROYAL BANK OF CANADA, SANTANDER BANK, N.A. and TD BANK, N.A.

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      33  

SECTION 1.03.

  Terms Generally      33  

SECTION 1.04.

  Accounting Terms; GAAP; Convertible Indebtedness      34  

SECTION 1.05.

  Interest Rates      34  

SECTION 1.06.

  Status of Obligations      35  

SECTION 1.07.

  Amendment and Restatement of the Existing Credit Agreement      35  

ARTICLE II The Credits

     36  

SECTION 2.01.

  Commitments and Loans      36  

SECTION 2.02.

  Loans and Borrowings      36  

SECTION 2.03.

  Requests for Revolving Borrowings      37  

SECTION 2.04.

  Determination of Dollar Amounts      37  

SECTION 2.05.

  Swingline Loans      38  

SECTION 2.06.

  Letters of Credit      39  

SECTION 2.07.

  Funding of Borrowings      43  

SECTION 2.08.

  Interest Elections      44  

SECTION 2.09.

  Termination and Reduction of Commitments      45  

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      46  

SECTION 2.11.

  Prepayment of Loans      46  

SECTION 2.12.

  Fees      47  

SECTION 2.13.

  Interest      48  

SECTION 2.14.

  Alternate Rate of Interest      49  

SECTION 2.15.

  Increased Costs      50  

SECTION 2.16.

  Break Funding Payments      52  

SECTION 2.17.

  Taxes      52  

SECTION 2.18.

  Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs      56  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      58  

SECTION 2.20.

  Expansion Option      59  

SECTION 2.21.

  Judgment Currency      60  

SECTION 2.22.

  Defaulting Lenders      61  

SECTION 2.23.

  Designation of Foreign Subsidiary Borrowers      63  

ARTICLE III Representations and Warranties

     63  

SECTION 3.01.

  Corporate Existence; Subsidiaries; Foreign Qualification      63  

SECTION 3.02.

  Corporate Authority      64  

SECTION 3.03.

  Compliance with Laws and Contracts      64  

SECTION 3.04.

  Litigation and Administrative Proceedings      65  

SECTION 3.05.

  Title to Assets      65  

SECTION 3.06.

  Liens and Security Interests      65  

SECTION 3.07.

  Tax Returns      65  

SECTION 3.08.

  Environmental Laws      65  

SECTION 3.09.

  Continued Business      66  

SECTION 3.10.

  Employee Benefits Plans      66  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

       Page  

SECTION 3.11.

  Consents or Approvals      66  

SECTION 3.12.

  Solvency      66  

SECTION 3.13.

  Financial Statements      67  

SECTION 3.14.

  Regulations      67  

SECTION 3.15.

  Intellectual Property      67  

SECTION 3.16.

  Insurance      67  

SECTION 3.17.

  Accurate and Complete Statements      67  

SECTION 3.18.

  Investment Company      67  

SECTION 3.19.

  Defaults      67  

SECTION 3.20.

  Anti-Corruption Laws and Sanctions      67  

SECTION 3.21.

  EEA Financial Institutions      68  

SECTION 3.22.

  Disclosure      68  

ARTICLE IV Conditions

     68  

SECTION 4.01.

  Effective Date      68  

SECTION 4.02.

  Each Credit Event      69  

SECTION 4.03.

  Designation of a Foreign Subsidiary Borrower      69  

ARTICLE V Covenants

     70  

SECTION 5.01.

  Insurance      70  

SECTION 5.02.

  Money Obligations      71  

SECTION 5.03.

  Financial Statements and Other Information      71  

SECTION 5.04.

  Financial Records      72  

SECTION 5.05.

  Franchises; Change in Business; and Sanctions Compliance      72  

SECTION 5.06.

  ERISA, Pension and Benefit Plan Compliance      73  

SECTION 5.07.

  Financial Covenants      73  

SECTION 5.08.

  Borrowing      74  

SECTION 5.09.

  Liens      75  

SECTION 5.10.

  Regulations T, U and X      76  

SECTION 5.11.

  Investments, Loans and Guaranties      76  

SECTION 5.12.

  Merger and Sale of Assets      77  

SECTION 5.13.

  Acquisitions      78  

SECTION 5.14.

  Notice      78  

SECTION 5.15.

  Capital Distributions      78  

SECTION 5.16.

  Environmental Compliance      79  

SECTION 5.17.

  Affiliate Transactions      79  

SECTION 5.18.

  Use of Proceeds      79  

SECTION 5.19.

  Corporate Names      80  

SECTION 5.20.

  Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances     
80  

SECTION 5.21.

  Restrictive Agreements      81  

SECTION 5.22.

  Other Covenants      81  

SECTION 5.23.

  Guaranty Under Material Indebtedness Agreement      81  

SECTION 5.24.

  Amendment of Organizational Documents      81  

SECTION 5.25.

  Further Assurances      81  

SECTION 5.26.

  Prepayments, Etc. of Permitted Unsecured Notes      82  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE VI [Reserved]

     82  

ARTICLE VII Events of Default

     82  

ARTICLE VIII The Administrative Agent

     85  

SECTION 8.01.

  Authorization and Action      85  

SECTION 8.02.

  Administrative Agent’s Reliance, Indemnification, Etc.      87  

SECTION 8.03.

  Posting of Communications      88  

SECTION 8.04.

  The Administrative Agent Individually      90  

SECTION 8.05.

  Successor Administrative Agent      90  

SECTION 8.06.

  Acknowledgments of Lenders and Issuing Banks      91  

SECTION 8.07.

  Collateral Matters      91  

SECTION 8.08.

  Credit Bidding      92  

SECTION 8.09.

  Certain ERISA Matters      93  

SECTION 8.10.

  Certain Foreign Pledge Matters      95  

ARTICLE IX Miscellaneous

     95  

SECTION 9.01.

  Notices      95  

SECTION 9.02.

  Waivers; Amendments      97  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      99  

SECTION 9.04.

  Successors and Assigns      101  

SECTION 9.05.

  Survival      105  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      105  

SECTION 9.07.

  Severability      106  

SECTION 9.08.

  Right of Setoff      106  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      106  

SECTION 9.10.

  WAIVER OF JURY TRIAL      108  

SECTION 9.11.

  Headings      108  

SECTION 9.12.

  Confidentiality      108  

SECTION 9.13.

  USA PATRIOT Act      109  

SECTION 9.14.

  Releases of Subsidiary Guarantors      109  

SECTION 9.15.

  Appointment for Perfection      110  

SECTION 9.16.

  Interest Rate Limitation      110  

SECTION 9.17.

  No Fiduciary Duty, etc.      110  

SECTION 9.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      111
 

ARTICLE X Parent Guarantee

     111  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Page

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.03 – Competitors

Schedule 3.01 – Subsidiaries

Schedule 3.04 – Litigation

Schedule 3.10 – ERISA Plans

Schedule 5.08 – Existing Indebtedness

Schedule 5.09 – Existing Liens

Schedule 5.12 – Certain Subsidiaries to be Liquidated

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Credit Parties’ Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – Form of Compliance Certificate

Exhibit F – List of Closing Documents

Exhibit G-1 – Form of Borrowing Request

Exhibit G-2 – Form of Interest Election Request

Exhibit H-1 – Form of Borrowing Subsidiary Agreement

Exhibit H-2 – Form of Borrowing Subsidiary Termination

Exhibit I-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit I-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit I-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit I-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit J – Form of Irish Qualifying Lender Confirmation

Exhibit K – Form of Subsidiary Guaranty

 

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 13, 2018 among PTC INC., the FOREIGN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent, FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION,
CITIZENS BANK, N.A., ROYAL BANK OF CANADA, SANTANDER BANK, N.A. and TD BANK,
N.A., as Co-Documentation Agents and BARCLAYS BANK PLC, SUNTRUST BANK, U.S. BANK
NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as Co-Senior Managing Agents.

WHEREAS, the Parent, the Foreign Subsidiary Borrowers, the Lenders and the
Administrative Agent are currently party to that certain Amended and Restated
Credit Agreement, dated as of November 4, 2015 (as amended prior to the date
hereof, the “Existing Credit Agreement”);

WHEREAS, the Parent, the Foreign Subsidiary Borrowers, the Lenders and the
Administrative Agent have agreed to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Credit Parties;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Parent and the other Credit Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

WHEREAS, it is also the intent of the “Credit Parties” (as referred to and
defined in the Existing Credit Agreement) to confirm that all obligations under
the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Effective Date, all references to the “Credit Agreement” contained in
any such existing “Loan Documents” shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than a Company), or any business or division of
any Person (other than a Company), (b) the acquisition of in excess of fifty
percent (50%) of the stock (or other Equity Interest) of any Person (other than
a Company), or (c) the acquisition of another Person (other than a Company) by a
merger, amalgamation or consolidation or any other combination with such Person.



--------------------------------------------------------------------------------

“Acquisition Holiday” has the meaning assigned to such term in Section 5.07.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

“Adjusted Covenant Requirement” means with respect to the making of any
Permitted Investment, the incurrence of any Indebtedness pursuant to
Section 5.08(j) or any Permitted Note Repurchase and Redemption, at the time
thereof and after giving effect thereto (including giving effect thereto on a
Pro Forma Basis), the Total Leverage Ratio shall be at least 0.25 to 1.00 less
than the maximum permitted ratio for the Total Leverage Ratio pursuant to
Section 5.07(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent a
pledge of more than 662/3% of the voting Equity Interests in such Foreign
Subsidiary would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$700,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Yen and (v) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s determination and (z) that is agreed to by the Administrative Agent and
each of the Lenders.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on

 

2



--------------------------------------------------------------------------------

such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment ; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means (a) in the case of non-voting Equity
Interests, 100% and (b) in the case of voting Equity Interests, 100% but 65% in
the case of a pledge by the Parent or any Domestic Subsidiary of its Equity
Interests in an Affected Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Total Leverage Ratio applicable on such date:

 

    

Total Leverage Ratio:

  

Eurocurrency

Spread

  

ABR

Spread

  

Commitment

Fee Rate

Category 1:    < 1.00 to 1.00    1.25%    0.25%    0.175% Category 2:   

> 1.00 to 1.00 but

< 2.00 to 1.00

   1.375%    0.375%    0.225% Category 3:   

> 2.00 to 1.00 but

< 3.00 to 1.00

   1.50%    0.50%    0.25% Category 4:    > 3.00 to 1.00    1.75%    0.75%   
0.30%

For purposes of the foregoing,

(i) if at any time the Parent fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.03, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

3



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Parent’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 4 should have been applicable during such
period, in which case Category 4 shall be deemed to be applicable during such
period) and adjustments to the Category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

“Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Two Hundred Fifty
Million Dollars ($250,000,000) and (b) a Keefe Bank Watch Rating of “B” or
better or, with respect to any investment or deposit in a foreign bank in excess
of One Million Dollars ($1,000,000), an equivalent rating from a comparable
foreign rating agency.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Commitment” means, at any time, with respect to any Lender, the
Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date, or such earlier date on which the Commitments
shall have been terminated pursuant to the terms hereof.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
the Parent or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Parent or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Parent or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Hedge Agreement”.

“Borrower” means the Parent or any Foreign Subsidiary Borrower.

 

5



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form attached hereto as
Exhibit G-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit H-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit H-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other Equity Interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other Equity Interest
of such Company) in respect of such Company’s capital stock or other Equity
Interest. Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Capital Distribution; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Hedge
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Hedge Agreement relating to such Permitted
Convertible Note), the payment of such excess cash shall constitute a Capital
Distribution notwithstanding this clause (i); and (ii) any required payment with
respect to, or required early unwind or settlement of, any Permitted Call Spread
Hedge Agreement, in each case, in accordance with the terms of the agreement
governing such Permitted Call Spread Hedge Agreement shall not constitute a
Capital Distribution; provided that, to the extent cash is required to be paid
under a Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by the Parent (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall constitute a Capital Distribution notwithstanding
this clause (ii).

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof as determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P’s or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved
Depository;

(d) fully collateralized repurchase agreements with a term of not more than one
hundred eighty (180) days for securities described in subpart (a) above and
entered into with an Approved Depository;

(e) money market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalent Investments of the kinds described in subparts
(a) through (d) of this definition;

(f) with respect to Foreign Subsidiaries, obligations guaranteed by the
jurisdiction in which the Foreign Subsidiary is organized (but only to the
extent such jurisdiction has a rating applicable to such type of jurisdiction
substantially equivalent as the rating for an Approved Depository) and is
conducting business maturing within one year from the date of acquisition
thereof in an aggregate principal amount up to but not exceeding Twenty-Five
Million Dollars ($25,000,000) at any one time outstanding as to all Foreign
Subsidiaries; and

(g) to the extent not included in subparts (a) through (f) above, cash
equivalents as determined in accordance with GAAP.

“CFC” means any Subsidiary organized under the laws of any jurisdiction other
than the United States of America, any state thereof or the District of
Columbia, that is a “controlled foreign corporation” for purposes of Section 957
of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, on or after the Effective Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Securities Exchange Act of 1934, as then
in effect), of Equity Interests representing more than forty percent (40%) of
the aggregate Voting Power represented by the issued and outstanding Equity
Interests of the Parent; (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors by Persons who were not
(i) directors of the Parent on the Effective Date, (ii) appointed or nominated
by the board of directors of the Parent (which constituted the board of
directors on the Effective Date), or (iii) appointed or nominated by directors
so nominated; (c) the occurrence of a “change in control” (or substantially
equivalent term), as defined in any Material Indebtedness Agreement; or (d) the
Parent ceases to own, directly or indirectly, and Control 100% (other than
directors’ qualifying shares) of the Voting Power of any Foreign Subsidiary
Borrower.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) compliance by any Lender or Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any request,
rule, guideline, requirement or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.

“Co-Documentation Agent” means each of Fifth Third Bank, HSBC Bank USA, National
Association, Citizens Bank, N.A., Royal Bank of Canada, Santander Bank, N.A. and
TD Bank, N.A. in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that the Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Pledge Agreements, the Security
Agreement and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
assignments, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Parent or any of its Domestic
Subsidiaries or Pledge Subsidiaries and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment, if any, to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of

 

8



--------------------------------------------------------------------------------

each Lender’s Commitment is set forth on Schedule 2.01, or in the applicable
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) pursuant to which such Lender shall have
assumed its Commitment pursuant to the terms hereof, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $700,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing
Banks by means of electronic communications pursuant to Section 8.03(c),
including through an Approved Electronic Platform.

“Companies” means the Parent and all Subsidiaries.

“Competitor” means each of the Persons listed on Schedule 2.03 hereto and their
Subsidiaries clearly identifiable as such based solely on the similarity of
their names.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of the attached Exhibit E.

“Computation Date” is defined in Section 2.04.

“Computervision Corp. Pension Plan” means the Computervision Corporation
Retirement Plan as amended and restated effective January 1, 2013.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
the Parent and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 3.13 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Parent for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) reasonable non-recurring non-cash losses not incurred
in the ordinary course of business, (v) non-cash expenses incurred in connection
with stock-based compensation, (vi) restructuring charges that are paid or to be
paid in cash; provided that, for purposes of determining Consolidated EBITDA for
any period of four (4) consecutive fiscal quarters, the aggregate amount added
to Consolidated EBITDA in respect of such period pursuant to this clause
(a)(vi), when combined with the aggregate amount added to Consolidated EBITDA in
respect of such period pursuant to clause (a)(x), shall not exceed 10% of

 

9



--------------------------------------------------------------------------------

Consolidated EBITDA for such period (calculated without giving effect to this
clause (a)(vi) and clause (a)(x)), (vii) fees, expenses and other charges
related to (A) the Transactions, (B) the issuance of Permitted Convertible Notes
and Permitted Call Spread Hedge Agreements and (C) the issuance of other
unsecured debt securities, (viii) any fees and expenses in connection with any
actual or proposed acquisition, Investment or financing (to the extent such fees
reduced Consolidated Net Earnings during such period (including as a result of
the application of FASB 141R)) in an aggregate amount not to exceed Ten Million
Dollars ($10,000,000) during any period of four (4) consecutive fiscal quarters,
(ix) to the extent such period ends on or prior to September 30, 2019, the net
increase, if any, in the amount of consolidated deferred revenue during such
period, as reported in accordance with Accounting Standards Codification 605 on
the balance sheets or footnotes to the financial statements of the Companies
required to be delivered pursuant to Section 5.03(a) or 5.03(b); provided, that,
in the case of any Acquisition or any other acquisition of all or substantially
all the Equity Interests in, or all or substantially all the assets of (or the
assets constituting a business unit, division, product line or line of business
of), any Person permitted hereunder consummated during such period, any such
increase attributable to the Persons or assets subject thereto shall be
determined only from and after the consummation thereof, (x) the amount of cost
savings and synergies (in each case net of continuing associated expenses)
projected by the Parent in good faith to be realized as a result of any
acquisition, in each case, within the first four (4) consecutive fiscal quarters
following the consummation of such acquisition, calculated as though such cost
savings and synergies had been realized on the first day of such period and net
of the amount of actual benefits received during such period from such
acquisition; provided that (A) a duly completed certificate signed by a
Financial Officer of the Parent shall be delivered to the Administrative Agent
certifying that such cost savings and synergies are reasonably expected and
factually supportable in the good faith judgment of the Parent, together with
reasonably detailed evidence in support thereof, (B) no cost savings or
synergies shall be added pursuant to this clause (x) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (C) the
aggregate amount added to Consolidated EBITDA for any period pursuant to this
clause (x), when combined with the aggregate amount added to Consolidated EBITDA
in respect of such period pursuant to clause (a)(vi), shall not exceed 10% of
the Consolidated EBITDA for such period (calculated without giving effect to
this clause (x) and clause (a)(vi)), and (xi) restructuring charges incurred as
a result of overlapping rental obligations (including base rent and normal
operating expenses) arising from the move of the Parent’s headquarters from
Needham, Massachusetts to the Boston Seaport District; provided that, the
aggregate amount added to Consolidated EBITDA pursuant to this clause (a)(xi)
during the term of this Agreement shall not exceed $25,000,000, minus, (b) to
the extent included in Consolidated Net Earnings for such period,
(1) non-recurring gains not incurred in the ordinary course of business,
(2) restructuring gains (including sublease income) realized from the move of
the Parent’s headquarters described in clause (a)(xi) of this definition and
(3) to the extent such period ends on or prior to September 30, 2019, the net
decrease, if any, in the amount of consolidated deferred revenue during such
period, as reported in accordance with Accounting Standards Codification 605 on
the balance sheets or footnotes to the financial statements of the Companies
required to be delivered pursuant to Section 5.03(a) or 5.03(b); provided, that,
in the case of any Acquisition or any other acquisition of all or substantially
all the Equity Interests in, or all or substantially all the assets of (or the
assets constituting a business unit, division, product line or line of business
of), any Person permitted hereunder consummated during such period, any such
decrease attributable to the Persons or assets subject thereto shall be
determined only from and after the consummation thereof; provided, however, that
any time an Acquisition is made pursuant to Section 5.13 hereof, Consolidated
EBITDA shall be recalculated after giving effect thereto on a pro forma basis
(with appropriate pro forma adjustments reasonably acceptable to the
Administrative Agent, but without giving effect to any cost savings or
synergies, other than as set forth in clause (a)(x) of this definition) as if
such Acquisition had been completed on the first day of the relevant measuring
period.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Parent (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Parent, as determined on a
Consolidated basis and in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense of
the Parent for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Parent for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Parent, determined as of such date on a Consolidated basis and in accordance
with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Parent and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of the Parent and its Subsidiaries, as determined on a
Consolidated basis and in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Co-Senior Managing Agent” means each of Barclays Bank PLC, SunTrust Bank, U.S.
Bank National Association and Bank of America, N.A. in its capacity as co-senior
managing agent for the credit facility evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means any Borrower and any Subsidiary or other Affiliate that is
a Subsidiary Guarantor.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Parent or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Parent or such parent
Domestic Subsidiary, in each case as determined by the Parent in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default and that has not been waived in accordance with Section 9.02
hereof.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Parent or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any Issuing Bank or the Swingline Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Disqualified Institutions” means, on any date, (a) any Competitor or any other
Person designated by the Parent as a “Disqualified Institution” by written
notice delivered to the Administrative Agent on or prior to the date hereof and
(b) any other Person that directly competes with the Parent and its Subsidiaries
in a principal line of business of the Parent and its Subsidiaries, considered
as a whole, which Person has been designated by the Parent as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to a Platform) not less than five (5) Business
Days prior to such date; provided that, “Disqualified Institutions” shall
exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Credit Party” means the Parent or any Subsidiary Guarantor that is a
Domestic Subsidiary.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

12



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or logically associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated pursuant thereto.

“ERISA Event” means (a) the occurrence of an event with respect to an ERISA Plan
that results in the imposition of an excise tax or any other liability on a
Company or of the imposition of a Lien on the assets of a Company; (b) the
engagement by a Controlled Group member in a non-exempt “prohibited transaction”
(as defined under ERISA Section 406 or Code Section 4975) or a breach of a
fiduciary duty under ERISA that could result in liability to a Company; (c) the
application by a Controlled Group member

 

13



--------------------------------------------------------------------------------

for a waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified; (h) the taking by the PBGC of any steps to terminate a Pension Plan
or appoint a trustee to administer a Pension Plan under ERISA Section 4042, or
the taking by a Controlled Group member of any steps to terminate a Pension Plan
(other than a standard termination under ERISA Section 4041(b)); (i) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (j) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B or similar state law.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Controlled Group member
at any time sponsors, maintains, contributes to, has liability with respect to
or has an obligation to contribute to such plan, and that is covered by ERISA
pursuant to ERISA Section 401.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Parent and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” means:

(a) any real property (including any leasehold interests therein);

(b) Equity Interests in excess of the Applicable Pledge Percentage of the issued
and outstanding Equity Interests of any Subsidiary;

(c) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements);

 

14



--------------------------------------------------------------------------------

(d) assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any United States
Governmental Authority (other than to the extent that such prohibition would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute “Excluded Assets”;

(e) Equity Interests in any Person other than wholly-owned Subsidiaries to the
extent not permitted by customary terms in such Person’s organizational or joint
venture documents (unless any such restriction would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable provisions of
the UCC of any relevant jurisdiction or any other applicable law);

(f) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement, to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than a Credit Party) (other than
(i) proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition, (ii) to the
extent that any such term has been waived or (iii) to the extent any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such express term, such assets shall automatically cease to
constitute “Excluded Assets”;

(g) trust accounts, payroll accounts, custodial accounts, escrow accounts and
other similar deposit or securities accounts; and

(h) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

“Excluded Domestic Subsidiary” means any Domestic Subsidiary whose Equity
Interests are directly or indirectly wholly-owned by one or more CFCs.

“Excluded Swap Obligation” means, with respect to any Credit Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Specified Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an ECP at the time the Guarantee of
such Credit Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or branch profits tax imposed
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by any Borrower under Section 2.19(b)), any U.S. federal withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (c) any withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing Loans” has the meaning assigned to such term in Section 2.01.

“Facility Office” means in respect of a Lender, the office or offices notified
by that Lender to the Administrative Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Parent.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Parent and its
Subsidiaries required to be delivered pursuant to Section 5.03(a) or 5.03(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Parent and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

16



--------------------------------------------------------------------------------

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $500,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pledge Perfection Trigger Date” means the earlier of (a) the occurrence
of two or more Defaults or Events of Default in any fiscal quarter of the
Parent, or (b) the occurrence of one or more Defaults or Events of Default in
any two consecutive fiscal quarters of the Parent.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Foreign Subsidiary Borrower” means each of (a) the Irish Borrower and (b) any
Eligible Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant
to Section 2.23 and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Parent.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17



--------------------------------------------------------------------------------

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company with any Person (excluding, however, forward currency purchase
agreements entered into by a Company in the ordinary course of business and not
for speculative purposes).

“Immaterial Subsidiary” means a Subsidiary that (a) has aggregate assets of less
than Ten Million Dollars ($10,000,000) and (b) has no direct or indirect
Subsidiaries with aggregate assets for all such Subsidiaries of more than Ten
Million Dollars ($10,000,000); provided that, if as of the end of any fiscal
quarter of the Parent, the Consolidated Total Assets attributable to all
Subsidiaries that satisfy both of the preceding clauses (a) and (b) exceeds five
percent (5%) of Consolidated Total Assets, the Parent (or, in the event the
Parent has failed to do so within ten (10) days, the Administrative Agent) shall
designate sufficient number of such Subsidiaries as not qualifying as
“Immaterial Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement not constitute Immaterial
Subsidiaries.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) obligations in respect of operating leases of a Company and any
guaranties thereof, (iii) performance (and in no event payment) obligations of a
Company under customer contracts entered into in the ordinary course of business
and any guaranties of performance (and in no event of payment) thereof and
(iv) accrued expenses and deferred taxes incurred and paid in the ordinary
course of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any Hedge
Agreement, (f) all synthetic leases, (g) all lease obligations that have been or
should be capitalized on the books of such Company in accordance with GAAP,
(h) all obligations of such Company with respect to asset securitization
financing programs to the extent that there is recourse against such Company or
such Company is liable (contingent or otherwise) under any such program, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through (k)
hereof. Notwithstanding the foregoing, Permitted Call Spread Hedge Agreements,
and any obligations thereunder, shall not constitute Indebtedness.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Borrower under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12

“Interest Coverage Ratio” means, as of any date of determination for the Parent,
as determined on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated EBITDA (for the most recently completed four (4) consecutive
fiscal quarters ending on or most recently ended prior to such date) to
(b) Consolidated Interest Expense determined on a cash basis only for such
period of four (4) consecutive fiscal quarters (but excluding the amortization
of the origination expenses associated with the Parent’s 6.000% senior notes due
2024, the Existing Credit Agreement and this Agreement, and including, without
limitation, the “imputed interest” portion of Capitalized Lease Obligations,
synthetic leases and asset securitizations, if any).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, substantially
in the form attached hereto as Exhibit G-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Parent on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

19



--------------------------------------------------------------------------------

“Irish Borrower” means PTC (IFSC) Limited, an entity organized under the laws of
the Republic of Ireland.

“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to it in respect of an advance under this Agreement, and is:

(a) a bank within the meaning of Section 246 of the Irish TCA which is carrying
on a bona fide banking business in Ireland for the purposes of Section 246(3) of
the Irish TCA and whose Facility Office is located in Ireland; or

(b)

 

  (i)

a company (within the meaning of Section 246 of the Irish TCA) which by virtue
of the laws of a Relevant Territory is resident in that Relevant Territory for
the purposes of tax and that Relevant Territory imposes a tax that generally
applies to interest receivable in that Relevant Territory by companies from
sources outside that Relevant Territory or where that Relevant Territory imposes
a tax that generally applies to interest received in that Relevant Territory by
companies from sources outside that Relevant Territory and the interest is
payable into an account located in that Relevant Territory ; or

 

  (ii)

a company (within the meaning of Section 246 of the Irish TCA) in receipt of
interest under this Agreement which:

 

  (1)

is exempted from the charge to Irish income tax under an Irish Treaty having the
force of law under the procedures set out in section 826(1) of the Irish TCA; or

 

  (2)

would be exempted from the charge to Irish income tax under an Irish Treaty
entered into on or before the payment date of that interest if that Irish Treaty
had the force of law under the procedures set out in section 826(1) of the Irish
TCA at that date; or

 

  (iii)

a U.S. company that is incorporated in the U.S. and is subject to federal tax in
the U.S. on its worldwide income; or

 

  (iv)

a U.S. limited liability company (“LLC”), provided the ultimate recipients of
the interest would be Irish Qualifying Lenders within paragraph (i), (ii), or
(iii) of this definition and the business conducted through the LLC is so
structured for market reasons and not for tax avoidance purposes;

provided that, in the case of (i), (ii), (iii), and (iv), the company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency; or

(c) a body corporate which:

 

20



--------------------------------------------------------------------------------

  (i)

advances money in the ordinary course of a trade which includes the lending of
money; and

 

  (ii)

in whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of that company; and

 

  (iii)

which has complied with the notification requirements set out in
Section 246(5)(a) of the Irish TCA; and

 

  (iv)

whose Facility Office is located in Ireland.

(d) a qualifying company within the meaning of Section 110 of the Irish TCA and
whose Facility Office is located in Ireland; or

(e) an investment undertaking within the meaning of Section 739B of the Irish
TCA and whose Facility Office is located in Ireland; or

(f) an Irish Treaty Lender; or

(g) an exempted approved scheme within the meaning of Section 774 of the Irish
TCA and whose Facility Office is located in Ireland.

“Irish TCA” means the Taxes Consolidation Act, 1997 of Ireland.

“Irish Treaty Lender” means a Lender which is on the date the relevant payment
is made entitled under a double taxation agreement (a “Treaty”) in force on that
date between Ireland and another jurisdiction (subject to the completion of any
procedural formalities) to that payment without any withholding for or on
account of Irish Tax and where such procedural formalities include obtaining an
authorization from the Revenue Commissioners of Ireland to enable any payment to
be made without Irish Tax being withheld, has obtained such an authorization and
provided it to the Irish Borrower prior to any Interest Payment Date.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Parent as an “Issuing Bank” hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), in each case, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunner” means each of JPMorgan Chase Bank, N.A. and KeyBank National
Association in its capacity as a joint bookrunner for the credit facility
evidenced by this Agreement.

“Joint Lead Arranger” means each of JPMorgan Chase Bank, N.A., KeyBank National
Association, Fifth Third Bank, HSBC Bank USA, National Association, Citizens
Bank, N.A., Royal Bank of Canada, Santander Bank, N.A. and TD Bank, N.A. in its
capacity as a joint lead arranger for the credit facility evidenced by this
Agreement.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

21



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Parent at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“LIBO Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate as so determined would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Agreed Currency
and such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

22



--------------------------------------------------------------------------------

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20.

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, any Letter
of Credit Agreement, the Collateral Documents, the Subsidiary Guaranty, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Credit Party, or any employee of any Credit Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Companies
taken as a whole, (b) the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document, (c) the ability of the Parent or the Companies,
taken as a whole, to perform its or their, as the case may be, obligations under
any Loan Document to which it is a party or they are parties, as the case may
be, or (d) the validity or enforceability against any Credit Party of any Loan
Document to which it is a party; provided that any Other Amounts shall not
constitute, or be considered in determining whether there has been, such a
material adverse effect.

“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
in excess of the amount of Thirty Million Dollars ($30,000,000).

“Maturity Date” means September 13, 2023.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is contributed to, or for which there is an
obligation to contribute, by a Controlled Group member.

 

23



--------------------------------------------------------------------------------

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Effective Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Company that is not a Credit Party.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “NYFRB Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
examinership, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Parent and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Amounts” has the meaning set forth in Schedule 1.01 hereto.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise, ad valorem
or property Taxes, goods and services Taxes, harmonized sales Taxes and other
sales Taxes, use Taxes, value added Taxes, charges or similar Taxes or levies
arising from any payment made hereunder or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately

 

24



--------------------------------------------------------------------------------

available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the relevant currency as determined above and in an amount comparable to the
unpaid principal amount of the related Credit Event, plus any taxes, levies,
imposts, duties, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent by any relevant correspondent bank in respect of
such amount in such relevant currency.

“Parent” means PTC Inc., a Massachusetts corporation.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act of 2001.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means an ERISA Plan that is subject to Title IV of ERISA, other
than a Multiemployer Plan.

“Permitted Call Spread Hedge Agreements” means (a) any Hedge Agreement
(including, but not limited to, any bond hedge transaction or capped call
transaction) pursuant to which the Parent acquires an option requiring the
counterparty thereto to deliver to the Parent shares of common stock of the
Parent (or other securities or property following a merger event or other change
of the common stock of the Parent), the cash value thereof or a combination
thereof from time to time upon exercise of such option entered into by the
Parent in connection with the issuance of Permitted Convertible Notes (such
transaction, a “Bond Hedge Transaction”) and (b) any Hedge Agreement pursuant to
which the Parent issues to the counterparty thereto warrants to acquire common
stock of the Parent (or other securities or property following a merger event or
other change of the common stock of the Parent) (whether such warrant is settled
in shares, cash or a combination thereof) entered into by the Parent in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Warrant Transaction”); provided that (i) the terms, conditions and covenants of
each such Hedge Agreement shall be such as are customary for Hedge Agreements of
such type (as determined by the board of directors of the Parent, or a committee
thereof, in good faith), (ii) the purchase price for such Bond Hedge
Transaction, less the proceeds received by the Parent from the sale of any
related Warrant Transaction, does not exceed the net proceeds received by the
Parent from the issuance of the related Permitted Convertible Notes and (iii) in
the case of clause (b) above, such Hedge Agreement would be classified as an
equity instrument in accordance with GAAP.

“Permitted Convertible Notes” means any unsecured notes issued by the Parent
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Parent (or other securities or property following
a merger event or other change of the common stock of the Parent), cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder is permitted under clause (i) of
Section 5.08 and satisfies the following requirements: (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, no
Default or Event of Default shall exist or result therefrom, (ii) such
Indebtedness matures after, and does not require any scheduled

 

25



--------------------------------------------------------------------------------

amortization or other scheduled payments of principal prior to, the date that is
six (6) months after the Maturity Date (it being understood that neither (x) any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale or other fundamental change nor (y) any early
conversion of any Permitted Convertible Notes in accordance with the terms
thereof shall violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of the Parent other than the Subsidiary Guarantors
(which guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(iv) the terms, conditions and covenants of such Indebtedness shall be such as
are customary for convertible indebtedness of such type (as determined by the
board of directors of the Parent, or a committee thereof, in good faith).

“Permitted Foreign Subsidiary Loans and Investments” means:

(a) the investments by the Parent or a Domestic Subsidiary in a Foreign
Subsidiary, existing as of the Effective Date;

(b) the loans by the Parent or a Domestic Subsidiary to a Foreign Subsidiary, in
such amounts existing as of the Effective Date;

(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company;

(d) any investment of cash or property investment by a Credit Party in, or loan
from a Credit Party to, a Foreign Subsidiary, for the making of one or more
Acquisitions of Wholly-Owned Subsidiaries (direct or indirect) of the Parent on
or after the Effective Date, in an aggregate amount not to exceed Two Hundred
Million Dollars ($200,000,000) for all such Acquisitions;

(e) any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries not to
exceed One Hundred Million Dollars ($100,000,000) at any time outstanding;
provided that, for purposes of this clause (e), any loans or investments made
pursuant to this clause (e) shall be deemed reduced by any payments actually
received in cash (or other property that has been converted into cash or is
readily marketable for cash) within thirty (30) days following the making of
such loans or investments and representing a loan repayment or a return of
capital of such investment (but without any adjustment for increases or
decreases in the value of, or write-ups, write-downs or write-offs with respect
to, such loans or investments);

(f) any investment of cash or property by a Credit Party in a Foreign Subsidiary
so long as the cash or property to be invested has substantially concurrently
been received by such Credit Party, directly or indirectly, from another Foreign
Subsidiary pursuant to a transaction permitted under the Loan Documents; and

(g) to the extent not otherwise permitted under this definition, investments by
a Company in a Foreign Subsidiary deemed to occur upon a transfer of ownership
of Equity Interests in such Foreign Subsidiary from another Company.

“Permitted Investment” means an investment of a Company, made after the
Effective Date, in the stock (or other debt or Equity Interests) of a Person
(other than a Company), so long as the aggregate amount of all such investments
of all Companies made during such time as the Parent is not in compliance with
the Adjusted Covenant Requirement does not exceed an aggregate amount (as
determined when each such investment is made) of Fifty Million Dollars
($50,000,000).

 

26



--------------------------------------------------------------------------------

“Permitted Note Repurchase and Redemption” means payments or prepayments applied
to the redemption (or repurchase and immediate cancellation) of Permitted Notes,
so long as at the time thereof and after giving effect (including pro forma
effect) thereto, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the Parent is in compliance with the Adjusted Covenant
Requirement.

“Permitted Notes” means any Permitted Convertible Notes and any Permitted
Unsecured Notes.

“Permitted Receivables Facility” means an accounts receivable facility whereby
the Companies sell or transfer the accounts receivables of the Companies to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Indebtedness or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility is guaranteed by any Company,
(b) there is no recourse or obligation to any Company (other than the
Receivables Subsidiary) whatsoever other than pursuant to customary
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Subsidiary, and (c) no Company (other than the Receivables Subsidiary) provides,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Receivables Facility other than as set forth in
subpart (b) of this definition.

“Permitted Unsecured Notes” means any unsecured debt securities issued by the
Parent after the Effective Date, other than any Permitted Convertible Notes;
provided that, the Indebtedness thereunder satisfies the following requirements:
(i) the aggregate principal amount thereof does not exceed $500,000,000, (ii)
both immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or result therefrom,
(iii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
six (6) months after the Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of change of
control or asset sale or other fundamental change shall not violate the
foregoing restriction), (iv) such Indebtedness is not guaranteed by any
Subsidiary of the Parent other than the Subsidiary Guarantors (which guarantees,
if such Indebtedness is subordinated, shall be expressly subordinated to the
Secured Obligations on terms not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness) and (v) the terms,
conditions and covenants of such Indebtedness shall be such as are customary for
debt securities of such type (as determined by the board of directors of the
Parent, or a committee thereof, in good faith).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Agreements” means that certain Amended and Restated Pledge Agreement
(including any and all supplemented thereto), dated as of the date hereof,
between the applicable Domestic Credit Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge agreements, share mortgages, charges and comparable instruments and
documents from time to time executed pursuant to any Loan Document in favor of
the Administrative Agent for the benefit of the Secured Parties, in each case,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Pledged Securities” means the Applicable Pledge Percentage of the Equity
Interests in the Pledge Subsidiaries from time to time granted to the
Administrative Agent, for the benefit of itself and the other Secured Parties,
under the Pledge Agreements.

 

27



--------------------------------------------------------------------------------

“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) and (ii) each First Tier Foreign Subsidiary (other than any
Immaterial Subsidiary).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means, with respect to any event, that the Parent is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.03.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

“Receivables Subsidiary” means a Wholly-Owned Subsidiary of the Parent that is
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Parent and as agreed to by such bank. No Lender
shall be obligated to be a Reference Bank without its consent.

 

28



--------------------------------------------------------------------------------

“Refinancing Convertible Notes” has the meaning assigned to such term in
Section 5.15.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Related Writing” means each Loan Document and any financial statement or other
writing prepared and furnished by the Parent, or any of its officers, to the
Administrative Agent or the other Secured Parties pursuant to or otherwise in
connection with this Agreement.

“Relevant Territory” means:

(a) a member state of the European Communities (other than Ireland); or

(b) to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of Section 826(1) of the Irish TCA or which will have the
force of law on completion of the procedures set out in Section 826(1) of the
Irish TCA.

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
except where notice is waived by the PBGC.

“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time; provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining the Revolving Credit Exposure of such
Lender to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

29



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, the Hong Kong Monetary Authority or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or the Hong Kong Monetary
Authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Credit Party of (or grant of
security interest by any Credit Party to support, as applicable) any Excluded
Swap Obligations of such Credit Party for purposes of determining any
obligations of any Credit Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Parent and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Hedge Agreements
and Banking Services Agreements entered into with such Person by the Parent or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Parent to such Person hereunder and under the
other Loan Documents, and (v) their respective successors and (in the case of a
Lender, permitted) transferees and assigns.

“Security Agreement” means that certain Amended and Restated Security Agreement
(including any and all supplements thereto), dated as of the date hereof,
between the applicable Domestic Credit Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement entered into after the date of this Agreement
by any other Domestic Credit Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Senior Secured Leverage Ratio” means, as of any date of determination for the
Parent, as determined on a Consolidated basis and in accordance with GAAP, the
ratio of (a) Consolidated Total Indebtedness (other than any portion of
Consolidated Total Indebtedness that is unsecured or constitutes Subordinated
Indebtedness) (as of the last day of the most recently completed fiscal
quarter), to (b) Consolidated EBITDA (for the most recently completed four
consecutive fiscal quarters ending on or most recently ended prior to such
date).

“Specified Acquisition” has the meaning assigned to such term in Section 5.07.

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) of any of the Subsidiaries,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, to the Lenders or any of their Affiliates under any Hedge Agreement
or any Banking Services Agreement; provided that the definition of “Specified
Ancillary Obligations” shall not create or include any guarantee by any Credit
Party of (or grant of security interest by any Credit Party to support, as
applicable) any Excluded Swap Obligations of such Credit Party for purposes of
determining any obligations of any Credit Party.

 

30



--------------------------------------------------------------------------------

“Specified Basket Amount” means $100,000,000.

“Specified Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary the payment of which is expressly subordinated to payment of the
obligations under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent.

“Subsidiary Guarantor” means each Domestic Subsidiary (other than an Immaterial
Subsidiary or an Excluded Domestic Subsidiary) that becomes party to the
Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means a Guaranty in substantially the form attached hereto
as Exhibit K (including any and all supplements thereto), to be executed by each
Subsidiary Guarantor from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Obligations” means any and all obligations of the Parent or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Hedge
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Hedge Agreement transaction. Notwithstanding the foregoing,
Permitted Call Spread Hedge Agreements shall not constitute Swap Obligations.

 

31



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means KeyBank National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Total Leverage Ratio” means, as of any date of determination for the Parent, as
determined on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated Total Indebtedness (as of the last day of the most recently
completed fiscal quarter), to (b) Consolidated EBITDA (for the most recently
completed four consecutive fiscal quarters ending on or most recently ended
prior to such date).

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans, their LC Exposure and their
Swingline Exposure at such time; provided that, clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

32



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests, other Equity Interests or otherwise, the
election of members of the board of directors or other similar governing body of
such Person. The holding of a designated percentage of Voting Power of a Person
means the ownership of shares of capital stock, partnership interests,
membership interests or other Equity Interests of such Person sufficient to
control exclusively the election of that percentage of the members of the board
of directors or similar governing body of such Person.

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Hedge Agreement”.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l) that is covered by ERISA pursuant to Section 4 of ERISA.

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company or other entity, all of the securities or other
ownership interest (other than directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company, but in each case only so long as such shares are held for the
sole purpose of complying with corporate ownership laws of a foreign
jurisdiction) of which having ordinary Voting Power to elect a majority of the
board of directors, or other persons performing similar functions, are at the
time directly or indirectly owned by such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” or “¥” refers to the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be

 

33



--------------------------------------------------------------------------------

construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time and (g) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Convertible Indebtedness. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Parent notifies the Administrative Agent that the
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Parent that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. In addition, notwithstanding any other provision
contained herein, Consolidated EBITDA for the Parent shall be calculated based
on earnings reported in accordance with GAAP in accordance with Accounting
Standards Codification 606, as adopted by the Parent effective October 1, 2018;
provided that, earnings for any fiscal quarter for the fiscal year ending
September 30, 2019 shall be adjusted to report such earnings in accordance with
Accounting Standards Codification 605. For the avoidance of doubt, and without
limitation of the foregoing, Permitted Convertible Notes shall at all times be
valued at the full stated principal amount thereof and shall not include any
reduction or appreciation in value of the shares deliverable upon conversion
thereof.

SECTION 1.05. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

34



--------------------------------------------------------------------------------

SECTION 1.06. Status of Obligations. In the event that the Parent or any other
Credit Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Parent shall take or cause such other Credit Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.07. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to and shall not constitute a
novation. All loans made and obligations incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Secured Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent,” the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) Letters of
Credit which remain outstanding on the Effective Date shall continue as Letters
of Credit under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Obligations” with any Lender or any Affiliate of any
Lender which are outstanding on the Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents, (d) the liens and security
interests in favor of the Administrative Agent for the benefit of the Secured
Parties securing payment of the Secured Obligations (and all filings with any
Governmental Authority in connection therewith) are in all respects continuing
and in full force and effect with respect to all Secured Obligations, (e) the
Administrative Agent shall, in consultation with the Parent, make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in the judgment of the Administrative Agent in order that each such
Lender’s outstanding Loans hereunder reflect such Lender’s ratable share of the
outstanding Loans on the Effective Date, (f) the Credit Parties (other than any
Foreign Subsidiary Borrower) hereby agree to compensate each Lender for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any Eurodollar Loans and such reallocation described
above, in each case on the terms and in the manner set forth in Section 2.16 of
the Existing Credit Agreement, and (g) each of the Credit Parties (other than
any Foreign Subsidiary Borrower) reaffirms the terms and conditions of the “Loan
Documents” (as referred to and defined in the Existing Credit Agreement)
executed by it, as modified and/or restated by the “Loan Documents” (as referred
to and defined herein), and acknowledges and agrees that each “Loan Document”
(as referred to and defined in the Existing Credit Agreement) executed by it, as
modified and/or restated by the “Loan Documents” (as referred to and defined
herein), remains in full force and effect and is hereby ratified, reaffirmed and
confirmed.

 

35



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments and Loans. Prior to the Effective Date, certain
revolving loans were made to the Parent under the Existing Credit Agreement
which remain outstanding as of the date of this Agreement (such outstanding
revolving loans being hereinafter referred to as the “Existing Loans”). Subject
to the terms and conditions set forth in this Agreement, the Parent and each of
the Lenders agree that on the Effective Date but subject to the reallocation and
other transactions described in Section 1.07, the Existing Loans shall be
reevidenced as Revolving Loans under this Agreement and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (ii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment or (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in (i) Yen,
¥50,000,000 or (ii) a Foreign Currency other than Yen, 500,000 units of such
currency) and not less than $2,000,000 (or, if such Borrowing is denominated in
(i) Yen, ¥200,000,000, or (ii) a Foreign Currency other than Yen, 2,000,000
units of such currency). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six
(6) Eurocurrency Borrowings outstanding.

 

36



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Parent on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Parent on behalf of the applicable Borrower) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Parent on its behalf) not later than 11:00 a.m.,
Local Time, four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Parent on its behalf) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

37



--------------------------------------------------------------------------------

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Parent from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,000 or (ii) the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Parent shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Parent), not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Parent. The Swingline Lender shall
make each Swingline Loan available to the Parent by means of a credit to an
account of the Parent with the Administrative Agent designated for such purpose
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m. New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Parent of any participations
in any Swingline Loan acquired pursuant to this paragraph, and

 

38



--------------------------------------------------------------------------------

thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Parent (or other party on behalf of the Parent) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Parent for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Parent of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Parent may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, and no Issuing Bank shall issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions, (ii) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (iii) in any manner that would result in a
violation of one or more policies of such Issuing Bank applicable to letters of
credit generally.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. In
addition, as a condition to any such Letter of Credit issuance, the Parent shall
have entered into a continuing agreement (or other letter of credit agreement)
for the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the applicable Issuing Bank and using
the applicable Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Parent shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$25,000,000, (ii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the
Total Revolving Credit Exposure shall not exceed the Aggregate Commitment and
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal

 

39



--------------------------------------------------------------------------------

or extension thereof, one year after such renewal or extension) and (ii) the
date that is five (5) Business Days prior to the Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the Parent and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Parent on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Parent for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Parent shall reimburse such LC Disbursement by paying
to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Parent, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Parent shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Parent prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Parent receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Parent may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Parent’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Parent fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Parent in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Parent, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Parent pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Banks for any LC

 

40



--------------------------------------------------------------------------------

Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the Parent
of its obligation to reimburse such LC Disbursement. If the Parent’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Parent
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, such Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Dollar Amount thereof calculated on the date such LC Disbursement
is made.

(f) Obligations Absolute. The Parent’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Parent’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Parent to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Parent to
the extent permitted by applicable law) suffered by the Parent that are caused
by such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Parent by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Parent of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

41



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Parent shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Parent reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans) and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the Parent fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Parent, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Issuing Bank. At the time any
such replacement shall become effective, the Parent shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Parent shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders (the
“LC Collateral Account”), an amount in cash equal to 105% of the Dollar Amount
of the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Parent is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent described in clause (j) of Article
VII. For the purposes of this paragraph, the Dollar Amount of the Foreign
Currency LC Exposure shall be calculated on the date notice demanding cash
collateralization is delivered to the Parent. The Parent also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Parent hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Parent’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the

 

42



--------------------------------------------------------------------------------

Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Parent for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), be applied to satisfy other Secured
Obligations. If the Parent is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Parent within
three (3) Business Days after all Events of Default have been cured or waived.
If the Parent is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Parent as and to the extent that, after
giving effect to such return, the aggregate Dollar Amount of all Revolving
Credit Exposures would not exceed the Aggregate Commitment, the Foreign Currency
Exposure would not exceed the Foreign Currency Sublimit and no Event of Default
shall have occurred and be continuing.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) during the immediately preceding week in
respect of all Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof
changed), it being understood that such Issuing Bank shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement,
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date of such LC Disbursement and the amount of such LC Disbursement, (iv) on
any Business Day on which the Parent fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

(l) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of a Subsidiary, or states that a Subsidiary is the “account
party”, “applicant”, “customer”, “instructing party”, or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Parent
(i) shall reimburse, indemnify and compensate such Issuing Bank hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of the Parent
and (ii) irrevocably waives any and all defenses that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit. The Parent hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Parent, and that the Parent’s business derives
substantial benefits from the business of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment

 

43



--------------------------------------------------------------------------------

Office for such currency; provided that, Swingline Loans shall be made as
provided in Section 2.05. Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the relevant Borrower by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to (x) an
account of such Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that Revolving Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Parent on
its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Parent on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

44



--------------------------------------------------------------------------------

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Parent may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Parent shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure would
exceed the Aggregate Commitment.

 

45



--------------------------------------------------------------------------------

(c) The Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Parent may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Parent (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
(severally and not jointly) unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Parent, to the Administrative
Agent for the account of the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Parent shall
repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Parent on behalf of the applicable Borrower, shall notify the

 

46



--------------------------------------------------------------------------------

Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments required by Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (B) the aggregate
principal Dollar Amount of the Total Revolving Credit Exposure denominated in
Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of the
most recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the Total Revolving
Credit Exposure (so calculated), as of the most recent Computation Date, exceeds
105% of the Aggregate Commitment or (B) the Foreign Currency Exposure, as of the
most recent Computation Date, exceeds 105% of the Foreign Currency Sublimit, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of the Total Revolving Credit Exposure (so
calculated) to be less than or equal to the Aggregate Commitment and (y) the
Foreign Currency Exposure to be less than or equal to the Foreign Currency
Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Parent agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Parent agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such

 

47



--------------------------------------------------------------------------------

Lender ceases to have any LC Exposure and (ii) to the relevant Issuing Bank for
its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Parent agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Parent and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Parent (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus (x) in the case of interest or fees, the rate
applicable to such interest or fee and (y) in the case of any other obligations,
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

48



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Parent and consented to
in writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency. It is hereby understood and agreed that, notwithstanding
anything to the foregoing set forth in this Section 2.14(a), if at any time the
conditions set forth in Section 2.14(c)(i) or (ii) are in effect, the provisions
of this Section 2.14(a) shall no longer be applicable for any purpose of
determining any alternative rate of interest under this Agreement and
Section 2.14(c) shall instead by applicable for all purposes of determining any
alternative rate of interest under this Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBOR Screen Rate is not available or published on a
current basis), for the applicable currency and such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for the
applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no

 

49



--------------------------------------------------------------------------------

longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in the applicable currency or for the applicable Interest Period, as the case
may be, shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (iii) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency, then the LIBO Rate for such Eurocurrency Borrowing shall
be the Alternative Rate; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

(c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Parent shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 2.14(c) (but, in the case of the circumstances described in
clause (ii) of the first sentence of this Section 2.14(c), only to the extent
the LIBOR Screen Rate for the applicable currency and such Interest Period is
not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

 

50



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes
indemnified pursuant to Section 2.17(a), (B) Excluded Taxes and (C) Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to the such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent and shall be conclusive so long as it
reflects a reasonable basis for the calculation of the amounts set forth therein
and does not contain any manifest error. The Parent shall pay, or cause the
other Borrowers to pay, such Lender or such Issuing Bank, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Parent shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Parent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

51



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Parent pursuant to Section 2.19 or 9.02(e), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Except as required by applicable law, any and all
payments by or on account of any obligation of any Borrower or any Subsidiary
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Taxes; provided that if Indemnified Taxes or Other Taxes are
required to be deducted from such payments, then (i) the sum payable by such
Borrower or Subsidiary Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant withholding agent shall make such
deductions and (iii) the relevant withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the applicable Borrower or Subsidiary Guarantor, as applicable,
shall pay any Other Taxes imposed on or incurred by the Administrative Agent or
Lender to the relevant Governmental Authority in accordance with applicable law.

(c) The applicable Borrower and the Subsidiary Guarantors shall indemnify the
Administrative Agent and each Lender within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes payable or
paid by the Administrative Agent or such Lender on or with respect to any
payment by or on account of any obligation of such Borrower or Subsidiary
Guarantors under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or by the Administrative Agent on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Credit Party to a Governmental Authority, the Parent shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the applicable Borrower (with a
copy to the Administrative Agent) such properly completed and executed
documentation as reasonably requested by such Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate. Each Lender, if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such documentation as reasonably requested
by such Borrower or the Administrative Agent as will enable such Borrower or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A) and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is the
Parent:

(A) any Lender that is not a Foreign Lender shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), an executed copy
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Parent within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

53



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed copies of any other form reasonably requested by the Parent or
the Administrative Agent as a basis for claiming exemption from or a reduction
in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be reasonably requested by the Parent or the
Administrative Agent to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent and the Administrative Agent
in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of such Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each

 

54



--------------------------------------------------------------------------------

case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) If a payment made to a Lender under any Loan Document would be subject to
United States Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (h), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(i) Each Lender, on or prior to the date it becomes a party hereto, shall inform
the Parent whether it is an Irish Qualifying Lender by completing and providing
to the Parent a certificate substantially in the form of Exhibit J hereto (such
certificate, an “Irish Qualifying Lender Confirmation”). Each Lender shall, upon
reasonable written request from the Borrower or the Administrative Agent provide
an updated Irish Qualifying Lender Confirmation. No Irish Borrower is required
to make an increased payment in respect of any withholding tax for or on account
of Irish Taxes pursuant to Section 2.17(a), if the payment could have been made
to the relevant Lender without a deduction for Irish Taxes if that Lender was an
Irish Qualifying Lender, but on that date the Lender is not or has ceased to be
an Irish Qualifying Lender other than as a result of any Change in Law after the
date it became a Lender under this Agreement.

(j) The indemnity contained in Section 2.17(c) shall not apply to any loss,
liability or cost in respect of Irish Taxes to the extent that it:

(i) is compensated for by an increased payment under Section 2.17(a); or

(ii) would have been compensated for by an increased payment under
Section 2.17(a) but was not so compensated solely because the exclusion in
Section 2.17(i) applied.

(k) Any Lender to which interest may be paid by the Irish Borrower free of
withholding tax because such Lender falls within section 246(3)(h) of the Irish
TCA shall, following a reasonable request in writing from the Irish Borrower
confirm its name, address and country of tax residence to the Irish Borrower for
the purposes of complying with a reporting obligation under section 891A of the
Irish TCA, and any Lender shall, following a reasonable request in writing from
the Irish Borrower provide the Irish Borrower with any information that is
required for the Irish Borrower to comply with its obligations under Sections
891E, 891F and 891G of the Irish TCA and any regulations made pursuant to
Sections 891E, 891F and 891G of the Irish TCA. Nothing in this Section 2.17(k)
shall oblige a Lender to disclose any confidential information or computations
in respect of Taxes or do anything, which would or might in its reasonable
opinion constitute a breach of any law or regulation, any fiduciary duty or any
duty of confidentiality.

 

55



--------------------------------------------------------------------------------

(l) For purposes of determining withholding Taxes imposed under FATCA, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(m) For the purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Parent) or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
the

 

56



--------------------------------------------------------------------------------

foregoing, amounts received from any Credit Party shall not be applied to any
Excluded Swap Obligation of such Credit Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Parent, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Parent on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the Administrative
Agent to charge any deposit account of the relevant Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Revolving Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by all
such Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Parent or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance

 

57



--------------------------------------------------------------------------------

herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Parent hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Parent may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Parent (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Parent to require such assignment and
delegation cease to apply. Each party hereto agrees that (a) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Parent, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

58



--------------------------------------------------------------------------------

SECTION 2.20. Expansion Option. The Parent may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $500,000,000. The Parent may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that no Ineligible
Institution may be an Augmenting Lender; provided, further, that (i) each
Augmenting Lender, shall be subject to the approval of the Borrowers and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Borrowers and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrowers and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20. Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrowers, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Parent and (B) the Parent shall be in compliance (on a Pro Forma Basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 5.07 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrowers to borrow hereunder after giving effect to
such increase or Incremental Term Loan; provided that, with respect to any
Incremental Term Loans incurred for the purpose of financing an acquisition for
which the Parent has determined, in good faith, that limited conditionality is
reasonably necessary (any such acquisition, a “Limited Conditionality
Acquisition” and such Incremental Term Loans, “Acquisition-Related Incremental
Term Loans”), (x) clause (i)(A) of this sentence shall be deemed to have been
satisfied so long as (1) as of the date of execution of the definitive
acquisition documentation in respect of a Limited Conditionality Acquisition (a
“Limited Conditionality Acquisition Agreement”) by the parties thereto, no
Default or Event of Default shall have occurred and be continuing or would
result from entry into such documentation, (2) as of the date of the borrowing
of such Acquisition-Related Incremental Term Loans, no Event of Default under
clause (a) or (j) of Article VII is in existence immediately before or after
giving effect (including on a Pro Forma Basis) to such borrowing and to any
concurrent transactions and any substantially concurrent use of proceeds
thereof, (3) the representations and warranties set forth in Article III shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of the date of execution of the applicable
Limited Conditionality Acquisition Agreement by the parties thereto, except to
the extent any such representation and warranty specifically refers to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such earlier date and (4) as of the date of the
borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) immediately prior to, and after giving effect to, the incurrence of
such

 

59



--------------------------------------------------------------------------------

Acquisition-Related Incremental Term Loans, except to the extent any such
representation and warranty specifically refers to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of such earlier date and (y) clause (i)(B) of this sentence shall
be deemed to have been satisfied so long as the Parent shall be in compliance
(on a Pro Forma Basis) with the covenants contained in Section 5.07 as of the
date of execution of the related Limited Conditionality Acquisition Agreement by
the parties thereto. On the effective date of any increase in the Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Parent on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the

 

60



--------------------------------------------------------------------------------

Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Parent may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Parent, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

 

61



--------------------------------------------------------------------------------

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall not, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Parent cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Parent in accordance with
Section 2.22(d), and Swingline Exposure related to any such newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(d)(i) (and such Defaulting Lender shall not participate therein).

 

62



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Parent or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Parent, the Swingline Lender and
the Issuing Banks each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. Upon the
effectiveness hereof, the Irish Borrower shall constitute a “Foreign Subsidiary
Borrower” for all purposes hereof. Each Foreign Subsidiary Borrower hereby
authorizes the Parent to act on its behalf as and to the extent provided for in
Article II of this Agreement. The Parent may at any time and from time to time
designate any Eligible Foreign Subsidiary as an additional Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Parent and the satisfaction of the
other conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement. Each Foreign
Subsidiary Borrower shall remain a Foreign Subsidiary Borrower until the Parent
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized or incorporated, validly existing, and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of its state or jurisdiction of incorporation or organization and
is duly qualified and authorized to do business and is in good standing (to the
extent such concept is applicable in the relevant jurisdiction) as a foreign
entity in each jurisdiction where the character of its property or its business
activities makes such qualification necessary, except where a failure to so
qualify would not reasonably be expected to have a Material Adverse Effect.
Schedule 3.01 hereto sets forth, as of the Effective Date, each Subsidiary of
the Parent (and whether such Subsidiary is an Immaterial Subsidiary and/or
Excluded Domestic Subsidiary), its state of formation or jurisdiction of
incorporation, the percentage of each class of stock or membership interests
owned by a Company, the location of its chief executive office and its principal
place of business. The Parent owns all of the equity interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other than nominal amounts of shares held by a Person other than a
Company).

 

63



--------------------------------------------------------------------------------

SECTION 3.02. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.09 hereof) upon any assets or
property of any Company under the provisions of, (a) such Company’s
Organizational Documents, (b) applicable laws or (c) to the extent a conflict,
breach or default of any other agreement would cause a Material Adverse Effect,
such other agreement.

SECTION 3.03. Compliance with Laws and Contracts.

(a) Each Company:

(i) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(ii) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(iii) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(iv) has ensured that no Person who owns a controlling interest in or otherwise
controls a Company is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;

(v) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and

(vi) is in compliance, in all material respects, with the Patriot Act.

(b) The entry into by the Irish Borrower of this Agreement and the performance
by the Irish Borrower of the transactions contemplated hereby and the
obligations incurred hereunder does not constitute the provision of financial
assistance within the meaning of Section 82 of the Companies Act, 2014 of
Ireland. The prohibition contained in Section 239 of the Companies Act, 2014 of
Ireland does not apply to this Agreement or the transactions contemplated
thereby by reason of the fact that the Irish Borrower and each other company
whose liabilities are hereby guaranteed are members of a group of companies
consisting of a holding company and its subsidiaries within the meaning of
Section 8 of the Companies Act, 2014 of Ireland.

 

64



--------------------------------------------------------------------------------

SECTION 3.04. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 3.04 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or, to the knowledge of each Company, threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any Governmental Authority, arbitration board, or other
tribunal, that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or government agency or instrumentality to which any
Company is a party or by which the property or assets of any Company are bound
which could reasonably be expected to have a Material Adverse Effect, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or, to the knowledge of each
Company, threats of work stoppage, strike, or pending demands for collective
bargaining which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.09 hereof.

SECTION 3.06. Liens and Security Interests. On and after the Effective Date,
except for Liens permitted pursuant to Section 5.09 hereof, (a) there is and
will be no UCC Financing Statement or similar notice of Lien outstanding
covering any personal property of any Company; (b) there is and will be no
mortgage outstanding covering any real property of any Company; and (c) no real
or personal property of any Company is subject to any security interest or Lien
of any kind. No Company has entered into any contract or agreement which exists
on or after the Effective Date that would prohibit Administrative Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company; except
for a contract or agreement so prohibiting the Administrative Agent or the
Lenders to the extent such prohibition (i) is required by a contract or
agreement with a Governmental Authority, (ii) requires a consent not obtained of
any Governmental Authority, or (iii) constitutes a breach or default under, or
results in the termination of, or requires any consent not obtained under, any
such contract or agreement (except to the extent the term in such contract or
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law).

SECTION 3.07. Tax Returns. All federal and state, and all material provincial
and local, tax returns and other reports required by law to be filed in respect
of the income, business, properties and employees of each Company have been
filed and all taxes, assessments, fees and other governmental charges that are
due and payable have been paid, except as otherwise permitted herein. The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

SECTION 3.08. Environmental Laws. Each Company is in material compliance with
all Environmental Laws, including, without limitation, all Environmental Laws in
all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise, except where any
requirement of any Environmental Law is being contested in good faith or a bona
fide dispute exists with respect thereto. No litigation or proceeding arising
under, relating to or in connection with any Environmental Law is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or

 

65



--------------------------------------------------------------------------------

any past or present operation of any Company that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect. No material
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
cleaned up in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 3.08,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

SECTION 3.09. Continued Business. As of the Effective Date, to the Parent’s
knowledge, there exists no present condition or state of facts or circumstances
that would have a Material Adverse Effect or prevent the Companies taken as a
whole from conducting their business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted
during the 12-month period preceding the date of this Agreement.

SECTION 3.10. Employee Benefits Plans. Schedule 3.10 hereto identifies each
ERISA Plan and Multiemployer Plan as of the Effective Date. No ERISA Event has
occurred or could reasonably be expected to occur. With respect to any Pension
Plan, no accumulated funding deficiency exists for which there would be an
excise tax under Code Section 4971. With respect to each ERISA Plan that is
intended to be qualified under Code Section 401(a), (a) the ERISA Plan and any
associated trust operationally comply with the applicable requirements of Code
Section 401(a); (b) the ERISA Plan and any associated trust have been amended to
comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (c) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), subject to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and
(e) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972, in each case, except for noncompliances that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
With respect to any Pension Plan (other than the Computervision Pension Plan),
the “accumulated benefit obligation” of Controlled Group members with respect to
the Pension Plan (as determined in accordance with Statement of Accounting
Standards No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair
market value of Pension Plan assets.

SECTION 3.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed or where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.12. Solvency.

Each of the Borrowers has received consideration that is the reasonable
equivalent value of the Secured Obligations. No Borrower is insolvent as defined
in any applicable state, federal or relevant foreign statute, nor will any
Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to the Administrative Agent and the Lenders. No Borrower is engaged or
about to engage in any business or transaction for which the assets retained by
it are or will be an unreasonably small amount of capital, taking into
consideration the Secured Obligations. None of the Borrowers intends to incur
debts beyond its ability to pay such debts as they mature.

 

66



--------------------------------------------------------------------------------

SECTION 3.13. Financial Statements. The (i) audited Consolidated financial
statements of the Parent for the fiscal year of the Parent ended September 30,
2017 and (ii) the Consolidated financial statements of the Parent for the fiscal
quarter of the Parent ended June 30, 2018, in each case, furnished to the
Administrative Agent and the Lenders, are true and complete in all material
respects, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Companies as of the date of such financial statements
and the results of their operations for the period then ending, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above. Since September 30, 2017, there has
been no material change in any Company’s accounting procedures. Since the
delivery to the Administrative Agent, for the benefit of the Lenders, pursuant
to Section 5.03(b) hereof, of the most recently audited financial statements of
the Parent, there has been no material adverse change in the Companies’
financial condition, properties or business, taken as a whole.

SECTION 3.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

SECTION 3.15. Intellectual Property. Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without, to the
knowledge of such Company, conflict with the rights of others, except for such
failures to so own or have the right to use or for such conflicts that, in any
such case, would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.16. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same or similar businesses as the
Companies operating in the same or similar locations.

SECTION 3.17. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or in
the Loan Documents not materially misleading. After due inquiry by the Parent,
as of the Effective Date, there is no known fact that any Company has not
disclosed to the Administrative Agent and the Lenders that has or is likely to
have a Material Adverse Effect.

SECTION 3.18. Investment Company. No Company is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 3.19. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

SECTION 3.20. Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to prevent the Parent, its
Subsidiaries and their respective directors, officers, employees and agents from
violating Anti-Corruption Laws and applicable Sanctions, and the Parent, its
Subsidiaries and their respective officers and employees and to the knowledge

 

67



--------------------------------------------------------------------------------

of the Parent its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects, and, in the case of any
Foreign Subsidiary Borrower, is not knowingly engaged in any activity that could
reasonably be expected to result in such Foreign Subsidiary Borrower being
designated as a Sanctioned Person. None of (a) the Parent, any Subsidiary or to
the knowledge of the Parent or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent, any
agent of the Parent or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.21. EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

SECTION 3.22. Disclosure. As of the Effective Date, to the best knowledge of the
Borrowers, the information included in the Beneficial Ownership Certifications
provided on or prior to the Effective Date to any Lender in connection with this
Agreement are true and correct in all respects.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel, as further
described in, and required to be delivered on or prior to the Effective Date
pursuant to, the list of closing documents attached as Exhibit F.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Locke Lord LLP, U.S. counsel for the Credit Parties, and A&L Goodbody,
Irish counsel for the Credit Parties, in each case, substantially in the
applicable form set forth on Exhibit B, and covering such other matters relating
to the Credit Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Parent hereby requests each
such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Credit Parties, the
authorization of the Transactions and any other legal matters relating to such
Credit Parties (which shall include, in the case of the Irish Borrower, evidence
that such Credit Party has complied with Section 82 of the Companies Act 2014 of
Ireland), the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit F.

 

68



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Parent, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) (i) the Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrowers at least ten (10) days prior to the
Effective Date and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five (5) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the applicable Borrower at least ten (10) days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (e) shall be deemed to be satisfied).

(f) The Administrative Agent, the Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Parent
hereunder.

The Administrative Agent shall notify the Parent and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (or, if a representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such specific date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Parent or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

 

69



--------------------------------------------------------------------------------

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Parent or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent;

(e) All documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for such proposed Foreign
Subsidiary Borrower; and

(f) A reaffirmation of the Guarantee of the Parent and each Subsidiary Guarantor
contained in this Agreement, the Subsidiary Guaranty or any other Loan Document,
executed by the Parent and each Subsidiary Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent.

ARTICLE V

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Parent covenants and agrees with the Lenders that:

SECTION 5.01. Insurance. Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is customarily maintained by
Persons engaged in the same or similar business and operating in the same or
similar locations; (b) within ten (10) Business Days of the Administrative
Agent’s written request, furnish to the Administrative Agent such information
about such Company’s insurance as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent and certified by a Financial
Officer of such Company; and (c) maintain with financially sound and reputable
carriers all insurance required pursuant to the Collateral Documents. The Parent
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the tangible personal property and
assets of the Parent and the Subsidiary Guarantors naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies of the Parent and the Subsidiary Guarantors naming the Administrative
Agent an additional insured. In the event

 

70



--------------------------------------------------------------------------------

the Parent or any of its Subsidiaries at any time or times hereafter shall fail
to obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Secured Obligations, payable as provided in this Agreement. The
Parent will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.

SECTION 5.02. Money Obligations. Each Company shall pay in full (a) prior, in
each case, to the date when penalties would attach, all material Taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; and (b) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue, except where nonpayment of such obligations could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Financial Statements and Other Information.

(a) Quarterly Financials. The Parent shall deliver to the Administrative Agent,
for delivery to the Lenders, within forty-five (45) days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, balance
sheets of the Companies as of the end of such period and statements of income
(loss) and cash flow for the fiscal year to date periods, all prepared on a
Consolidated basis, in accordance with GAAP and certified by a Financial Officer
of the Parent. The Parent shall be deemed to be in compliance with its delivery
obligations pursuant to this Section 5.03(a) with respect to any material or
information set forth in this Section 5.03(a) to the extent such material or
information is publicly filed via the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or any public
electronic filing system successor thereto.

(b) Annual Audit Report. The Parent shall deliver to the Administrative Agent,
for delivery to the Lenders, within ninety (90) days after the end of each
fiscal year of the Parent, an annual audit report of the Companies for that year
prepared on a Consolidated basis, in accordance with GAAP and certified by an
unqualified opinion of PricewaterhouseCoopers LLP or any other nationally
recognized independent public accountants, which report shall include balance
sheets and statements of income (loss), stockholders’ equity and cash-flow for
that period. The Parent shall be deemed to be in compliance with its delivery
obligations pursuant to this Section 5.03(b) with respect to any material or
information set forth in this Section 5.03(b) to the extent such material or
information is publicly filed via the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or any public
electronic filing system successor thereto.

(c) Compliance Certificate. The Parent shall deliver to the Administrative
Agent, for delivery to the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (a) and (b) above, a Compliance
Certificate.

(d) Management Report. The Parent shall deliver to the Administrative Agent, for
delivery to the Lenders, concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any management report, letter or similar writing furnished to the Companies
by the accountants in respect of the Companies’ systems, operations, financial
condition or properties.

 

71



--------------------------------------------------------------------------------

(e) Annual Budget. The Parent shall deliver to the Administrative Agent, for
delivery to the Lenders, within ninety (90) days after the end of each fiscal
year of the Parent, an annual budget of the Companies for the then current
fiscal year, to be in form reasonably satisfactory to the Administrative Agent.

(f) Shareholder and SEC Documents. The Parent shall notify the Administrative
Agent, for delivery to the Lenders, as soon as practicable, of the availability
of all notices, reports, definitive proxy or other statements and other
documents sent by the Parent to its shareholders, to the holders of any of its
debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by the Parent (in final form) to any
securities exchange or over the counter authority or system, or to the SEC or
any similar federal agency having regulatory jurisdiction over the issuance of
the Parent’s securities. The Parent shall be deemed to be in compliance with its
delivery obligations pursuant to this Section 5.03(f) with respect to any
material or information set forth in this Section 5.03(f) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or
any public electronic filing system successor thereto.

(g) Financial Information of Companies. The Parent shall deliver to the
Administrative Agent, for delivery to the Lenders, within ten (10) Business Days
of the receipt of a written request of the Administrative Agent or any Lender,
such other information about the financial condition, properties and operations
of any Company as may from time to time be reasonably requested, which
information shall be submitted in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer of the relevant
Company.

(h) Other Information. The Parent shall deliver to the Administrative Agent, for
delivery to the Lenders, promptly following any request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulations.

SECTION 5.04. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable prior notice to such Company) permit
the Administrative Agent, or any representative of the Administrative Agent, to
examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof.

SECTION 5.05. Franchises; Change in Business; and Sanctions Compliance.

(a) Each Company (other than an Immaterial Subsidiary) shall (i) preserve and
maintain at all times its existence except as otherwise permitted pursuant to
Section 5.12 hereof, and (ii) maintain in full force and effect all rights and
franchises necessary or advisable to the conduct of their business except as
would not reasonably be expected to have a Material Adverse Effect.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
and materially changed from the general nature of the business the Companies are
engaged in on the Effective Date.

 

72



--------------------------------------------------------------------------------

(c) The Parent will maintain in effect and use reasonable efforts to enforce
policies and procedures designed to prevent violations by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents of
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.06. ERISA, Pension and Benefit Plan Compliance. No Company shall fail
to satisfy the applicable minimum funding standard under Section 412(a)(2) of
the Code and Section 302 of ERISA or incur any material liability to the PBGC
(other than premium payments due under Section 4007 of ERISA), established
thereunder in connection with any Pension Plan (other than the Computervision
Pension Plan). The Parent shall furnish to the Lenders (a) as soon as possible
and in any event within thirty (30) days after any Company knows or has reason
to know that any Reportable Event with respect to any Pension Plan has occurred,
a statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any Pension Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. The Parent shall
promptly notify the Lenders of any material taxes assessed, proposed to be
assessed or that the Parent has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section 5.06, “material” means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide the Administrative Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto. The Parent shall,
at the request of the Administrative Agent or any Lender, deliver or cause to be
delivered to the Administrative Agent or such Lender, as the case may be, true
and correct copies of any documents relating to the ERISA Plan of any Company.

SECTION 5.07. Financial Covenants.

(a) Total Leverage Ratio. The Parent shall not suffer or permit the Total
Leverage Ratio to exceed 4.50 to 1.00 as of the last day of any fiscal quarter
of the Parent.

(b) Senior Secured Leverage Ratio. The Parent shall not suffer or permit the
Senior Secured Leverage Ratio to exceed 3.00 to 1.00 as of the last day of any
fiscal quarter of the Parent.

(c) Interest Coverage Ratio. The Parent shall not suffer or permit the Interest
Coverage Ratio to be less than 3.00 to 1.00 as of the last day of any fiscal
quarter of the Parent.

Notwithstanding the foregoing, the Parent shall be permitted (such permission,
the “Acquisition Holiday”) to allow its maximum permitted Total Leverage Ratio
and Senior Secured Leverage Ratio to be increased by 0.25 to 1.00 for a period
of four consecutive fiscal quarters in connection with an Acquisition (a
“Specified Acquisition”) occurring during the first of such four fiscal quarters
if the aggregate consideration paid or to be paid in respect of such Specified
Acquisition (together with the aggregate consideration paid in respect of all
prior Acquisitions (collectively, the “Related Prior Acquisitions”) consummated
in the four fiscal quarter period ending with the fiscal quarter in which such
Specified Acquisition was consummated) exceeds $350,000,000, so long as the
Parent is in compliance on a Pro Forma Basis with the maximum permitted Total
Leverage Ratio and Senior Secured Leverage Ratio after giving effect to such
0.25 to 1.00 increase) on the closing date of such Specified Acquisition
immediately after giving effect to such Specified Acquisition; provided that
(i) the Parent may not elect to have an Acquisition Holiday commence unless at

 

73



--------------------------------------------------------------------------------

least four (4) full fiscal quarters have ended following the end of the most
recently completed Acquisition Holiday (if any), (ii) the Parent shall provide
notice in writing to the Administrative Agent of such increase and a transaction
description of such Specified Acquisition and, to the extent the consideration
paid or to be paid in respect of such Specified Acquisition is less than or
equal to $350,000,000, any Related Prior Acquisitions (regarding the name of the
person or assets being acquired and the approximate purchase price) and (iii) at
the end of such period of four consecutive fiscal quarters, the maximum
permitted Total Leverage Ratio and Senior Secured Leverage Ratio permitted shall
revert to the maximum Total Leverage Ratio and Senior Secured Leverage Ratio
otherwise permitted (without giving effect to such increase of 0.25 to 1.00).

SECTION 5.08. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.08 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Fifty Million Dollars
($50,000,000) at any time outstanding;

(c) the Indebtedness existing on the Effective Date as set forth on Schedule
5.08 hereto (and any extension, renewal, replacement or refinancing thereof so
long as the principal amount thereof shall not be increased (other than an
increase in the principal amount of such Indebtedness due to the payment of
premiums, fees and costs associated with such extension, renewal, replacement or
refinancing) after the Effective Date);

(d) Indebtedness of a Domestic Credit Party to any other Domestic Credit Party;

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(f) Permitted Foreign Subsidiary Loans and Investments;

(g) secured Indebtedness of a Foreign Subsidiary (other than pursuant to this
Agreement) in an aggregate principal amount for all Foreign Subsidiaries not to
exceed Ten Million Dollars ($10,000,000) at any time outstanding;

(h) Permitted Unsecured Notes, so long as the net cash proceeds received by the
Parent from the issuance of such Indebtedness is used for the substantially
concurrent prepayment of Revolving Loans;

(i) Permitted Convertible Notes, in an aggregate principal amount for all
Companies not to exceed Three Hundred Million Dollars ($300,000,000) at any time
outstanding; and

(j) other unsecured Indebtedness (including, without limitation, unsecured
Subordinated Indebtedness) of a Company, in addition to the Indebtedness listed
above, so long as the aggregate principal amount of such Indebtedness for all
Companies incurred during such time as the Parent is not in compliance with the
Adjusted Covenant Requirement does not exceed Twenty Five Million Dollars
($25,000,000) at any time outstanding.

 

74



--------------------------------------------------------------------------------

SECTION 5.09. Liens. No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.09 shall not apply to the following:

(a) Liens for Taxes not yet due and payable (or in the case of property taxes
and assessments, not more than ninety (90) days overdue) or that are being
actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

(b) carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
similar Liens, and vendor’s Liens imposed by statute or common law arising in
the ordinary course of business or the ownership of such Company’s property and
assets that (i) do not secure the repayment of Indebtedness, and (ii) do not in
the aggregate materially detract from the value of the property subject thereto
or materially impair the use of such property for its intended purposes;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Domestic Credit Party;

(d) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.08(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;

(e) any Lien of the Administrative Agent, for the benefit of the Lenders;

(f) the Liens existing on the Effective Date as set forth in Schedule 5.09
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of Indebtedness secured thereby
shall not be increased;

(g) any Liens securing the Indebtedness incurred pursuant to Section 5.08(g)
hereof and any refinancing thereof;

(h) easements, rights-of-way, zoning or other use restrictions and other similar
encumbrances incurred in the ordinary course of business, or other minor defects
or irregularities in title of real property not interfering in any material
respect with the use of such property in the business of any Company;

(i) pledges or deposits under workers’ compensation, unemployment insurance and
other social security legislation;

(j) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents (and the goods covered
thereby) delivered under trade letters of credit;

(k) licenses of intellectual property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(l) any Lien on property owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as such Lien is (i) either
(A) permitted under another subpart of this Section 5.09, or (B) is released
within ninety (90) days of such Acquisition (unless Company shall have obtained
the prior written consent of the Administrative Agent and the Required Lenders),
and (ii) such Lien was not created at the time of or in contemplation of such
Acquisition; or

 

75



--------------------------------------------------------------------------------

(m) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed Ten Million Dollars ($10,000,000).

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company; provided, however, that, notwithstanding the foregoing
provisions of this sentence, a Company may enter into a contract or agreement so
prohibiting the Administrative Agent or the Lenders to the extent such
prohibition (i) is required by a contract or agreement with a Governmental
Authority, (ii) requires a consent not obtained of any Governmental Authority,
or (iii) constitutes a breach or default under, or results in the termination
of, or requires any consent not obtained under, any such contract or agreement
except to the extent the term in such contract or agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.

SECTION 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

SECTION 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Subsidiary
Guarantor under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) Cash Equivalent Investments;

(iii) the holding of each of the Subsidiaries listed on Schedule 3.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Effective Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;

(iv) Permitted Investments and Permitted Foreign Subsidiary Loans and
Investments, so long as, in each case, no Default or Event of Default shall
exist prior to or after giving effect to such loan or investments;

(v) loans to, investments by and guaranties of the Indebtedness of, a Company
from or by a Company, so long as each such Company is a Domestic Credit Party;

(vi) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Two Million Dollars ($2,000,000) at any time outstanding;

(vii) guaranties by the Parent (A) of performance (and in no event of payment)
obligations of a Subsidiary under customer contracts entered into in the
ordinary course of business and (B) of operating leases of a Subsidiary;

 

76



--------------------------------------------------------------------------------

(viii) any Permitted Note Repurchase and Redemption; and

(ix) the Parent’s entry into (including any payments of premiums in connection
therewith), and performance of obligations under, Permitted Call Spread Hedge
Agreements in accordance with their terms.

For purposes of this Section 5.11, the amount of any investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or, except as set forth in clause (e) of the
definition of “Permitted Foreign Subsidiary Loans and Investments”, return on
such investment.

SECTION 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person, except that, if no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist:

(a) any Company may merge with (i) the Parent (provided that the Parent shall be
the continuing or surviving Person), (ii) subject to clause (i), any Borrower
(provided that such Borrower shall be the continuing or surviving Person), (iii)
subject to clause (i), any one or more Subsidiary Guarantors (provided that a
Subsidiary Guarantor shall be the continuing or surviving Person) or (iv) so
long as both such Companies are not Credit Parties, any other Company;

(b) any Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Parent, (ii) any Domestic Credit Party, or (iii) so long as
both such Companies are not Domestic Credit Parties, any other Company;

(c) any Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer used in such Company’s business;

(d) any Company may sell, lease, transfer or otherwise dispose (or abandon) of
any inventory or other assets in the ordinary course of business;

(e) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof;

(f) any Company may sell, transfer or otherwise dispose of its accounts
receivables, either pursuant to a Permitted Receivables Facility or pursuant to
other sales by such Company, in an aggregate amount for all Companies not to
exceed Seventy-Five Million Dollars ($75,000,000) during any fiscal year of the
Parent;

(g) any Company may (i) sell, lease, transfer or otherwise dispose of
intellectual property and (ii) sell, lease, transfer or otherwise dispose of any
non-core assets so long as such non-core assets disposed are sold for their fair
market value and on an arms-length basis and all such sales, leases, transfers
or other dispositions do not exceed Seventy-Five Million Dollars ($75,000,000)
in the aggregate in any fiscal year of Company;

(h) each of the Companies listed on Schedule 5.12 hereto may be liquidated,
wound up or dissolved at any time so long as such Subsidiaries are Immaterial
Subsidiaries;

(i) any Company may sell, lease, transfer or other dispose of its Equity
Interests in a Foreign Subsidiary that is not a Credit Party (and to the extent
any such Equity Interests are in a First Tier Foreign Subsidiary and are pledged
under the Collateral Documents, such pledge shall be deemed to be automatically
released) so long as such Foreign Subsidiary remains a Subsidiary; and

 

77



--------------------------------------------------------------------------------

(j) any Company may cause a Foreign Subsidiary that is not a Credit Party to
dissolve or be liquidated under local law so long as the assets of such Foreign
Subsidiary become the assets of another Company.

SECTION 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:

(a) in the case of a merger, amalgamation or other combination including the
Parent, the Parent shall be the surviving entity;

(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than the Parent), a Credit Party shall be the surviving
entity;

(c) the business to be acquired shall be similar or complementary to the lines
of business of the Companies;

(d) the Companies shall be in compliance with Section 5.07 hereof both prior to
and subsequent to the transaction;

(e) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;

(f) the Parent shall have provided to the Administrative Agent and the Lenders,
on or prior to the date of completion of such Acquisition (or, if the aggregate
Consideration paid for such Acquisition is less than Fifty Million Dollars
($50,000,000), within five Business Days after the completion of such
Acquisition), a certificate of a Financial Officer of the Parent showing pro
forma compliance with Section 5.07 hereof, both before and after giving effect
to the proposed Acquisition; and

(g) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired.

SECTION 5.14. Notice. The Parent shall cause a Financial Officer of the Parent
to promptly notify the Administrative Agent, in writing, (i) whenever a Default
or Event of Default has occurred hereunder or any representation or warranty
made in Article III hereof ceases, in any material respect, to be true and
complete and (ii) of any change in the information provided in any Beneficial
Ownership Certification delivered to the Administrative Agent or any Lender that
would result in a change to the list of beneficial ownership identified in such
certification.

SECTION 5.15. Capital Distributions. The Parent shall not make Capital
Distributions unless (a) the Parent shall be in full compliance with
Section 5.07 hereof both prior to and after giving effect to such Capital
Distribution, (b) no Default or Event of Default has occurred and is continuing
or will occur and be continuing after giving effect to such Capital Distribution
and (c) either of the following conditions are satisfied: (i) the aggregate
amount of all such Capital Distributions during any fiscal year of the Parent
does not exceed the Specified Basket Amount or (ii) the Total Leverage Ratio is
less than 3.25 to 1.00 at the time of and after giving effect (including giving
effect thereto on a Pro Forma Basis) to such Capital Distribution.

Notwithstanding the foregoing, the Parent may also repurchase, exchange or
induce the conversion of Permitted Convertible Notes by delivery of shares of
the Parent’s common stock and/or a different series of Permitted Convertible
Notes (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture

 

78



--------------------------------------------------------------------------------

governing the Permitted Convertible Notes that are so repurchased, exchanged or
converted and (y) has terms, conditions and covenants that are no less favorable
to the Parent than the Permitted Convertible Notes that are so repurchased,
exchanged or converted (as determined by the board of directors of the Parent,
or a committee thereof, in good faith)) (any such series of Permitted
Convertible Notes, “Refinancing Convertible Notes”) and/or by payment of cash
(in an amount that does not exceed the proceeds received by the Parent from the
substantially concurrent issuance of shares of the Parent’s common stock and/or
a Refinancing Convertible Notes plus the net cash proceeds, if any, received by
the Parent pursuant to the related exercise or early unwind or termination of
the related Permitted Call Spread Hedge Agreements pursuant to the immediately
following proviso); provided that, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Notes that are so repurchased, exchanged or
converted, the Parent shall (and, for the avoidance of doubt, shall be permitted
under this Section 5.15 to) exercise or unwind or terminate early (whether in
cash, shares or any combination thereof) the portion of the Permitted Call
Spread Hedge Agreements, if any, corresponding to such Permitted Convertible
Notes that are so repurchased, exchanged or converted.

SECTION 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise, except where any requirement of any Environmental Law is being
contested in good faith or a bona fide dispute exists with respect thereto. The
Parent shall furnish to the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
material release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which any Company holds any ownership interest
or performs any of its operations, in violation of any Environmental Law. As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority private Person, or
otherwise. The Parent shall defend, indemnify and hold the Administrative Agent
and the Lenders harmless against all costs, expenses, claims, damages, penalties
and liabilities of every kind or nature whatsoever (including reasonable
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.

SECTION 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party or a
Foreign Subsidiary) on terms that shall be less favorable to such Company than
those that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

SECTION 5.18. Use of Proceeds. The Borrowers’ use of the proceeds of the Loans
shall be solely for working capital, making Capital Distributions and other
general corporate purposes of the Companies (including Acquisitions permitted
hereunder and any Permitted Note Repurchase and Redemption) and for the
refinancing of existing Indebtedness. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. No Borrower will request any Borrowing or Letter of Credit,

 

79



--------------------------------------------------------------------------------

and no Borrower shall use, and the Parent shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions or (iii) in any manner that would result in the violation
of any Sanctions applicable to (A) the Parent, its Subsidiaries and its or their
respective directors, officers, employees and agents or (B) any other party
hereto.

SECTION 5.19. Corporate Names. No Credit Party or Pledged Subsidiary shall
change its corporate name, its state, province or other jurisdiction of
organization, its mailing address, or its taxpayer identification number unless,
in each case, the Parent shall have provided the Administrative Agent with at
least ten (10) Business Days prior written notice thereof.

SECTION 5.20. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Each Domestic Subsidiary (that is not an Immaterial Subsidiary or an
Excluded Domestic Subsidiary) created, acquired or held on any date subsequent
to the Effective Date, shall as promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent) of such date, execute and deliver to the Administrative Agent, for the
benefit of the Lenders, a joinder to the Subsidiary Guaranty (or, in the case of
the initial Domestic Subsidiary to become party to the Subsidiary Guaranty
pursuant to the terms hereof, a Subsidiary Guaranty in substantially the form
attached hereto as Exhibit K), the Pledge Agreement and the Security Agreement
(in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, along with
any corporate governance and authorization documents, and an opinion of counsel
as may be deemed necessary or advisable by the Administrative Agent.

(b) The Parent will cause, and will cause each other Domestic Credit Party to
cause, all of its owned property (whether personal, tangible, intangible, or
mixed, but excluding the Excluded Assets) to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 5.09. Without limiting the generality of the foregoing, the
Parent will cause the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of each Pledge Subsidiary (other than Equity Interests
constituting Excluded Assets) directly owned by the Parent or any other Domestic
Credit Party to be subject at all times to a first priority (subject in any case
to Liens permitted by Section 5.09), perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary that is governed under foreign law shall be
required hereunder until the Foreign Pledge Perfection Trigger Date, at which
time the Administrative Agent shall, and at all times thereafter, in the
discretion of the Administrative Agent or the Required Lenders, have the right
to perfect, at the Parent’s cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), its security interest in such Pledged
Securities in the respective foreign jurisdiction; provided that, the
Administrative Agent and the Required Lenders, in their reasonable discretion
and in consultation with the Parent, may waive the requirements of this
subsection (b) with respect to the perfection of any such Pledged Securities in
any foreign jurisdiction to the extent that it determines that the costs of
perfecting its security interests in such Pledged Securities are excessive in
relation to the value of the security to be afforded thereby.

 

80



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, the Parent will, and will cause each
Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Parent.

(d) If any assets are acquired by a Domestic Credit Party after the Effective
Date (other than Excluded Assets and assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Parent will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Parent will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Domestic Credit Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Parent.

SECTION 5.21. Restrictive Agreements. Except as set forth in this Agreement, the
Parent shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Parent, (b) make,
directly or indirectly, loans or advances or capital contributions to the Parent
or (c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to the Parent; except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, (iii) customary restrictions in
security agreements or mortgages securing Indebtedness or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease or
(iv) agreements relating to Permitted Notes.

SECTION 5.22. Other Covenants. In the event that any Company shall enter into,
or shall have entered into, any Material Indebtedness Agreement, wherein the
covenants applicable to one or more Credit Parties contained therein shall be
more restrictive than the covenants set forth herein, then the Companies shall
be bound hereunder by such more restrictive covenants with the same force and
effect as if such covenants were written herein.

SECTION 5.23. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a Guarantor of Indebtedness incurred pursuant to any Material
Indebtedness Agreement unless such Company shall also be a Subsidiary Guarantor
under this Agreement prior to or concurrently therewith (except as to agreements
pertaining to a Foreign Subsidiary permitted under Section 5.08 hereof wherein
no Domestic Credit Party is a Guarantor).

SECTION 5.24. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents in any manner materially adverse to the Lenders,
without the prior written consent of the Administrative Agent.

SECTION 5.25. Further Assurances. The Parent shall, promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further reasonable acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.

 

81



--------------------------------------------------------------------------------

SECTION 5.26. Prepayments, Etc. of Permitted Unsecured Notes. The Parent shall
not repay, redeem, purchase, defease or otherwise satisfy or obligate itself to
do so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Permitted Unsecured Notes, except (a) regularly scheduled or required repayments
and refinancings and refundings of such Permitted Unsecured Notes and (b) a
Permitted Note Repurchase and Redemption.

ARTICLE VI

[Reserved]

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the (i) interest on any Loan, any commitment or other fee, or any other
Obligation not listed in clause (ii) below, shall not be paid in full when due
and payable or within five (5) days thereafter; or (ii) principal of any Loan or
any obligation under any Letter of Credit shall not be paid in full when due and
payable;

(b) any Company shall fail or omit to perform and observe Section 5.07, 5.08,
5.09, 5.11, 5.12, 5.13, 5.14, 5.15, 5.18 or 5.20(a) hereof;

(c) any Company shall fail or omit to perform and observe any agreement or other
provision (other than those referred to in clause (a) or (b) above) contained or
referred to in this Agreement or any Related Writing that is on such Company’s
part to be complied with, and that Default shall not have been fully corrected
within thirty (30) days after the earlier of (i) any Financial Officer of such
Company becomes aware of the occurrence thereof, or (ii) the giving of written
notice thereof to the Parent by the Administrative Agent or the Required Lenders
that the specified Default is to be remedied;

(d) any representation, warranty or statement made in or pursuant to this
Agreement or any Related Writing or any other material information furnished by
any Company to the Administrative Agent or the Lenders, or any thereof, or any
other holder of a promissory note delivered hereunder pursuant to
Section 2.10(e), shall be incorrect in any material respect when made or deemed
to have been made;

(e) any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity;
provided that this clause (e) shall not apply to (i) any redemption, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (ii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Hedge
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Parent nor any
of its Affiliates is the “defaulting party” (or substantially equivalent term)
under the terms of such Permitted Call Spread Hedge Agreement;

 

82



--------------------------------------------------------------------------------

(f) the occurrence of one or more ERISA Events that (a) the Required Lenders
determine could reasonably be expected to have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company, to the extent that
the aggregate of all such Liens for all Companies exceeds Thirty Million Dollars
($30,000,000);

(g) any Change in Control shall occur;

(h) a final judgment or order for the payment of money shall be rendered against
any Company by a court of competent jurisdiction, that remains unpaid or
unstayed and undischarged for a period (during which execution shall not be
effectively stayed) of thirty (30) days after the date on which the right to
appeal has expired, provided that the aggregate of all such judgments for all
such Companies shall exceed Thirty Million Dollars ($30,000,000);

(i) (i) any material provision, in the sole opinion of the Administrative Agent,
of any Loan Document shall at any time for any reason cease to be valid, binding
and enforceable against any Credit Party; (ii) the validity, binding effect or
enforceability of any Loan Document against any Credit Party shall be contested
by any Credit Party; (iii) any Credit Party shall deny that it has any further
liability or obligation under any Loan Document; or (iv) any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to the Secured Parties the
benefits purported to be created thereby;

(j) if any Company (other than an Immaterial Subsidiary) shall (i) except as
permitted pursuant to Section 5.12 hereof, discontinue business, (ii) generally
not pay its debts as such debts become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an examiner, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim trustee
or liquidator of all or a substantial part of its assets or of such Company,
(v) be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code, or under any other bankruptcy,
insolvency, examinership, liquidation, winding-up, corporate or similar statute
or law, foreign, federal state or provincial, in any applicable jurisdiction,
now or hereafter existing, as any of the foregoing may be amended from time to
time, or other applicable statute for jurisdictions outside of the United
States, as the case may be, (vi) file a voluntary petition in bankruptcy, or
file a proposal or notice of intention to file a proposal or have an involuntary
proceeding filed against it and the same shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case, or file a
petition or an answer or an application or a proposal seeking reorganization or
an arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency, examinership or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, (vii) suffer or permit to continue unstayed and in effect for thirty
(30) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an examiner, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets or of such Company,
(viii) have an administrative receiver appointed over the whole or substantially
the whole of its assets or of such Company, (ix) take, or omit to take, any
action in order thereby to effect any of the foregoing have assets the value of
which is less than its liabilities (taking into account prospective and
contingent liabilities), or (x) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction; or

 

83



--------------------------------------------------------------------------------

(k) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;

then, and in every such event (other than an event with respect to any Borrower
described in clause (j) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Parent, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, (iii) require that the Parent
provide cash collateral as required by Section 2.06(j), and (iv) exercise on
behalf of itself and the Lenders and the Issuing Banks all rights and remedies
available to it, the Lenders and the Issuing Banks under the Loan Documents and
applicable law; and in case of any event with respect to any Borrower described
in clause (j) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, and the obligation of the Parent to cash
collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, upon the occurrence of an Event of
Default and during the continuance thereof, the Administrative Agent on behalf
of the Lenders may exercise all rights and remedies of a secured party under the
New York Uniform Commercial Code or any other applicable law. Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Credit Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived by the Parent on behalf of itself
and its Subsidiaries), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Credit Party of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Secured Parties, the Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any Lender
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of any credit risk. The Administrative Agent or any
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Credit Party, which right or equity is hereby waived and
released by the Parent on behalf of itself and its Subsidiaries. The Parent
further agrees on behalf of itself and its Subsidiaries, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at the premises of the Parent, another Credit Party or
elsewhere. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Article VII, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including reasonable attorneys’ fees

 

84



--------------------------------------------------------------------------------

and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York Uniform Commercial Code, need the Administrative Agent account for the
surplus, if any, to any Credit Party. To the extent permitted by applicable law,
the Parent on behalf of itself and its Subsidiaries waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

85



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any Secured Party other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any
jurisdiction other than the United States of America, the obligations and
liabilities of the Administrative Agent to the Secured Parties in its capacity
as trustee shall be excluded to the fullest extent permitted by applicable law;
and

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent, any Co-Documentation Agent, any Co-Senior
Managing Agent or any Arranger shall have obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Credit Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect,

 

86



--------------------------------------------------------------------------------

the Administrative Agent (irrespective of whether the principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Credit
Party) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

(g) Each Lender and each Issuing Bank hereby authorizes the Administrative Agent
to enter into one or more intercreditor agreements acceptable to the
Administrative Agent in its sole discretion with parties to any Permitted
Receivables Facility. Such intercreditor agreements may provide for, among other
things, (i) the Administrative Agent’s and the Lenders’ forbearance of, and
other limitations on, any exercise of remedies in respect of any equity
interests in any Receivables Subsidiary and/or any notes issued by any
Receivables Subsidiary in connection with any Permitted Receivables Facility, in
any case, that have been pledged to secure the Obligations and/or
(ii) disclaimers of interests on, and releases of security interests in, any
accounts receivables to be sold or transferred in connection with a Permitted
Receivables Facility:

(h) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Parent’s rights to consent (on behalf of itself and its
Subsidiaries) pursuant to and subject to the conditions set forth in this
Article VIII, none of the Parent or any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article VIII.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of

 

87



--------------------------------------------------------------------------------

its own gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Credit
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Credit Party to
perform its obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Parent, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or
(vi) the creation, perfection or priority of Liens on the Collateral.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Parent, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank or
any Dollar Amount thereof.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Credit Parties), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (iv) makes no warranty or representation to any
Lender or any Issuing Bank and shall not be responsible to any Lender or any
Issuing Bank for any statements, warranties or representations made by or on
behalf of any Credit Party in connection with this Agreement or any other Loan
Document, (v) in determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Bank, may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from such
Lender or such Issuing Bank sufficiently in advance of the making of such Loan
or the issuance of such Letter of Credit and (vi) shall be entitled to rely on,
and shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof).

SECTION 8.03. Posting of Communications.

(a) The Parent agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

88



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Parent acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Parent hereby approves distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY SYNDICATION AGENT, ANY
CO-DOCUMENTATION AGENT, ANY CO-SENIOR MANAGING AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders, the Issuing Banks and the Parent agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

89



--------------------------------------------------------------------------------

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Parent, any Subsidiary or any Affiliate of any
of the foregoing as if such Person was not acting as the Administrative Agent
and without any duty to account therefor to the Lenders or the Issuing Banks.

SECTION 8.05. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Parent, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Parent (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Parent, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed

 

90



--------------------------------------------------------------------------------

that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest) and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

SECTION 8.06. Acknowledgments of Lenders and Issuing Banks.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Parent and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

 

91



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement or Swap Agreement will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Credit
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Banking Services Agreement or Swap
Agreement, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as Secured Party
thereunder, subject to the limitations set forth in this paragraph.

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 5.09. The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders or any other Secured Party for any failure to monitor or
maintain any portion of the Collateral.

SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned

 

92



--------------------------------------------------------------------------------

to an acquisition vehicle are not used to acquire Collateral for any reason (as
a result of another bid being higher or better, because the amount of Secured
Obligations assigned to the acquisition vehicle exceeds the amount of Secured
Obligations credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Secured Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

93



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Parent or any
other Credit Party, that:

(i) none of the Administrative Agent, or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

The Administrative Agent, each Joint Bookrunner and each Joint Lead Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, commitment fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

94



--------------------------------------------------------------------------------

SECTION 8.10. Certain Foreign Pledge Matters.

(a) Each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of Article
2692 of the Civil Code of Québec) in order to hold hypothecs and security
granted by each Borrower or any Subsidiary on property pursuant to the laws of
the Province of Québec to secure obligations of any Borrower or any Subsidiary
under any bond, debenture or similar title of indebtedness issued by any
Borrower or any Subsidiary in connection with this Agreement, and agree that the
Administrative Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).

(b) The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Parent as ultimate parent of any subsidiary of the Parent which is
organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Parent or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will—conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, examinership, preference, liquidation or
similar laws of general application—be deemed a satisfaction of a pro rata
portion of the corresponding amounts of the Secured Obligations, and any payment
to the Secured Parties in satisfaction of the Secured Obligations
shall—conditionally upon such payment not subsequently being avoided or reduced
by virtue of any provisions or enactments relating to bankruptcy, insolvency,
examinership, preference, liquidation or similar laws of general application—be
deemed as satisfaction of the corresponding amount of the Parallel Debt. The
parties hereto acknowledge and agree that, for purposes of a Dutch Pledge, any
resignation by the Administrative Agent is not effective until its rights under
the Parallel Debt are assigned to the successor Administrative Agent.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, (A) if such Borrower is the Parent, to it at 140
Kendrick Street, Needham, Massachusetts 02494, Attention of Treasurer (Telecopy
No. (781) 370-5498; Telephone No. (781) 370-6919), (B) if such Borrower is the
Irish Borrower, to it at PTC (IFSC) Limited, 25-28 North Wall Quay, Dublin 2,
Ireland, Attention of Eamonn Clarke (Telecopy No. + 353 1 479 0501; Telephone
No. + 353 1 479 3228), (C) if such Borrower is a Foreign Subsidiary Borrower
(other than the Irish Borrower), to it at the address (or telecopy number) set
forth in the related Borrowing Subsidiary Agreement, with a copy of any written
notices in the case of each of clauses (B) and (C), to the Parent’s address (or
telecopy number) set forth above in clause (A), and

 

95



--------------------------------------------------------------------------------

(D) in the case of a notice of Default or an Assignment and Assumption, c/o PTC
Inc., 140 Kendrick Street, Needham, Massachusetts 02494, Attention of General
Counsel, with a copy of any written notices to James I. Rubens, Locke Lord LLP,
111 Huntington Avenue, Boston, Massachusetts 02199; provided that, the failure
to deliver any such copy pursuant to this clause (D) shall have no legal effect
hereunder;

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of April Yebd (Telecopy No. (888) 292-9533) and (B) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Daglas Panchal (Telecopy No. (917) 464-8969);

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Naveen Dhongadi (Telecopy No. (214) 307-6874), or,
in the case of any other Issuing Bank, to it at the address and telecopy number
specified from time to time by such Issuing Bank to the Parent and the
Administrative Agent;

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of April Yebd (Telecopy
No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Parent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

96



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment (in each case,
excluding for the avoidance of doubt, mandatory prepayments under
Section 2.11(b)), without the written consent of each Lender directly affected
thereby, (iv) change Section 2.09(c) or 2.18(b) or (d) in a manner that would
alter the ratable reduction of Commitments or the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
payment waterfall provisions of Section 2.18(b) or 2.22(b) without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that, solely with the
consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Loans are included on the Effective Date), (vii) (x) release
the Parent from its obligations under Article X or (y) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty, in each case, without the written consent of each Lender
(other than in connection with the disposition of all of the Equity Interests of
the Subsidiary Guarantors in a transaction permitted under this Agreement), or
(viii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior

 

97



--------------------------------------------------------------------------------

written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.22
shall require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Parent (x) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Credit Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Swap Obligations not yet due and payable,
Banking Services Obligations not yet due and payable, Unliquidated Obligations
for which no claim has been made and other Obligations expressly stated to
survive such payment and termination), and the cash collateralization of all
Unliquidated Obligations in a manner reasonably satisfactory to the
Administrative Agent, but in any event in an amount not in excess of 105% of the
Dollar Amount thereof, (ii) constituting property being sold or disposed of if
the Parent certifies to the Administrative Agent that the sale or disposition
(including by a merger with or into another Person as permitted by this
Agreement in connection with which such Subsidiary is not the continuing or
surviving corporation) is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry) or is the subject of a disposition to which the
Required Lenders have consented, (iii) constituting property leased to the
Parent or any Subsidiary under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Credit Parties in respect of) all interests retained
by the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. In addition, each of the Lenders,
on behalf of itself and any of its Affiliates that are Secured Parties,
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (i) to subordinate any Lien on any assets granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.09(d) or (ii) in the event that the
Parent shall have advised the Administrative Agent that, notwithstanding the use
by the Parent of commercially reasonable efforts to obtain the consent of such
holder (but without the requirement to pay any sums to obtain such consent) to
permit the Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

 

98



--------------------------------------------------------------------------------

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the Parent
may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Parent and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04 and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that (a) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Parent, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

(f) Notwithstanding anything to the contrary herein, if the Administrative Agent
and the Borrowers acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrowers shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Parent shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of one primary counsel (and one
additional local counsel in each applicable jurisdiction in the case of any
Foreign Subsidiary Borrower or any pledge of Equity Interests of a Foreign
Subsidiary taken after the Effective Date in accordance with the Loan Documents)
for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided, however,
that the Parent shall not be required to reimburse the Lenders for more than one
counsel to the Administrative Agent (and up to one local counsel in each
applicable jurisdiction and additional regulatory counsel, in each case for the

 

99



--------------------------------------------------------------------------------

Administrative Agent) and one additional counsel for all of the other Lenders
(and up to one local counsel in each applicable jurisdiction and regulatory
counsel, in each case for all of the other Lenders), unless a Lender or its
counsel determines that it is impractical or inappropriate (or would create
actual or potential conflicts of interest) to not have individual counsel, in
which case each Lender may have its own counsel which shall be reimbursed in
accordance with the foregoing.

(b) The Parent shall indemnify the Administrative Agent, each Issuing Bank, each
Joint Bookrunner, each Joint Lead Arranger, the Syndication Agent, each
Co-Documentation Agent, each Co-Senior Managing Agent, and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Parent or any other Credit Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory, whether brought by a third party or
by the Parent or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or the material breach by
such Indemnitee in bad faith of express obligations of such Indemnitee under the
Loan Documents pursuant to a claim initiated by the Parent or any other Company.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent that the Parent fails to pay any amount required to be paid by
it to the Administrative Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Parent’s failure to pay any such amount
shall not relieve the Parent of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

100



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders and each of the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A) the Parent (provided that the Parent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Parent shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a) or (j) of Article VII has occurred and is
continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent, provided that no such consent of the Parent shall be required if an
Event of Default under clause (a) or (j) of Article VII has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of the Commitments or one Class of Loans;

 

101



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Parent, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Parent, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

102



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(e) (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Parent’s request and expense, to use reasonable efforts to cooperate with
the Parent to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a

 

103



--------------------------------------------------------------------------------

Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Parent has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Parent of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Parent’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Parent may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Parent, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors

 

104



--------------------------------------------------------------------------------

of the Administrative Agent or the Lenders and (B) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter.

(iv) The Administrative Agent shall have the right, and the Parent hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Parent and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender requesting the same.

(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall (x) be obligated to ascertain, monitor
or inquire as to whether any other Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Disqualified
Institution.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The

 

105



--------------------------------------------------------------------------------

words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender , such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower against any
and all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, each Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and each
Issuing Bank agrees to notify the Parent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
Lender relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.

 

106



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Credit Party or its properties
in the courts of any jurisdiction.

(d) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Parent, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(c) in any federal or New York State court sitting in New York
City. The Parent hereby represents, warrants and confirms that the Parent has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(c) in any federal or New York State court
sitting in New York City by service of process upon the Parent as provided in
this Section 9.09(e); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Parent and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Parent). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

107



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f) so long as such Person is not listed on such DQ List) or
(2) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the Parent
or its Subsidiaries or the credit facilities provided for herein or (2) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Parent or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Parent. For the purposes of this Section, “Information” means all
information received from the Parent relating to the Parent or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Parent and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Parent after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

108



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT AND ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
PARENT OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE OTHER CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE PARENT AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Patriot Act and
other applicable “know your customer” and anti-money laundering rules and
regulations.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Credit
Party, at such Credit Party’s expense, all documents that such Credit Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Parent, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor becomes an Immaterial Subsidiary or Excluded Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations not yet
due and payable, Banking Services Obligations not yet due and payable,
Unliquidated Obligations for which no claim has been made and other Obligations
expressly stated

 

109



--------------------------------------------------------------------------------

to survive such payment and termination) shall have been paid in full in cash,
the Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.17. No Fiduciary Duty, etc.. Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Lender or Issuing Bank
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Lender or Issuing Bank is acting solely
in the capacity of an arm’s length contractual counterparty to the Borrowers
with respect to the Loan Documents and the transaction contemplated therein and
not as a financial advisor or a fiduciary to, or an agent of, any Borrower or
any other person. Each Borrower agrees that it will not assert any claim against
any Lender or Issuing Bank based on an alleged breach of fiduciary duty by such
Lender or Issuing Bank in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Lender or Issuing Bank is advising any Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Lenders and the Issuing Banks
shall have no responsibility or liability to any Borrower with respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender and Issuing Bank, together with
its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender or Issuing Bank may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, any Borrower, its Subsidiaries
and other companies with which any Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Lender or Issuing Bank or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

 

110



--------------------------------------------------------------------------------

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Lender or Issuing Bank will use confidential
information obtained from any Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with any Borrower
in connection with the performance by such Lender or Issuing Bank of services
for other companies, and no Lender or Issuing Bank will furnish any such
information to other companies. Each Borrower also acknowledges that no Lender
or Issuing Bank has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower or any of its
Subsidiaries, confidential information obtained from other companies.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

Parent Guarantee

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Parent hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Foreign Subsidiary Borrowers
and the Specified Ancillary Obligations (collectively, the “Guaranteed
Obligations”). The Parent further agrees that the due and punctual payment of
such Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Guaranteed Obligation.

 

111



--------------------------------------------------------------------------------

The Parent waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Parent hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender (or any of its
Affiliates) to assert any claim or demand or to enforce any right or remedy
against any Subsidiary under the provisions of this Agreement, any other Loan
Document, any Hedge Agreement, any Banking Services Agreement or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Hedge
Agreement, any Banking Services Agreement or any other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent (or any
applicable Lender (or any of its Affiliates)) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, any Hedge Agreement,
any Banking Services Agreement, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Subsidiary or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Parent or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Parent to
subrogation.

The Parent further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender (or any of its Affiliates) to any balance of any deposit
account or credit on the books of the Administrative Agent, any Issuing Bank or
any Lender in favor of any Subsidiary or any other Person.

The obligations of the Parent hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise.

The Parent further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, any Issuing Bank or any Lender (or any of its Affiliates)
upon the insolvency, bankruptcy, examinership or reorganization of any
Subsidiary or otherwise (including pursuant to any settlement entered into by a
holder of Guaranteed Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender (or any of its
Affiliates) may have at law or in equity against the Parent by virtue hereof,
upon the failure of any Subsidiary to pay any Guaranteed Obligation

 

112



--------------------------------------------------------------------------------

when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, the Parent hereby promises to and will,
upon receipt of written demand by the Administrative Agent, any Issuing Bank or
any Lender (or any of its Affiliates), forthwith pay, or cause to be paid, to
the Administrative Agent, such Issuing Bank or such Lender (or any of such
Lender’s Affiliates) in cash an amount equal to the unpaid principal amount of
the Guaranteed Obligations then due, together with accrued and unpaid interest
thereon. The Parent further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, any
Issuing Bank or any Lender (or any of its Affiliates), disadvantageous to the
Administrative Agent, any Issuing Bank or such Lender (or any of such Lender’s
Affiliates) in any material respect, then, at the election of the Administrative
Agent or such Lender, the Parent shall make payment of such Guaranteed
Obligation in Dollars (based upon the applicable Dollar Amount of such Specified
Ancillary Obligation in effect on the date of payment) and/or in New York,
Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent or such Lender and, as a separate and independent
obligation, shall indemnify the Administrative Agent, such Issuing Bank and such
Lender (and such Lender’s Affiliates), as applicable, against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Parent of any sums as provided above, all rights of the
Parent against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary.

The Parent hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Parent shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Parent intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Nothing shall discharge or satisfy the liability of the Parent hereunder except
the full performance and payment in cash of the Guaranteed Obligations.

[Signature Pages Follow]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PTC INC.,

as the Parent

 

By:

 

/s/Andrew D. Miller

 

Name: Andrew D. Miller

 

Title: Chief Financial Officer

 

PTC (IFSC) LIMITED,

as the Irish Borrower

 

By:

 

/s/ Charles Dunn

 

Name: Charles Dunn

 

Title: Director

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

By:

 

/s/ Daglas Panchel

 

Name: Daglas Panchel

 

Title: Executive Director

 

KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as Syndication Agent

 

By:

 

/s/ Thomas A. Crandell

 

Name: Thomas A. Crandell

 

Title: Senior Vice President

 

FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent

 

By:

 

/s/ Glen Mastey

 

Name: Glen Mastey

 

Title: Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement

PTC Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

By:  

/s/ Andrew Everett

 

Name: Andrew Everett

Title: Vice President

 

CITIZENS BANK, N.A., individually as a Lender and as a Co-Documentation Agent

 

By:  

/s/ Patricia F. Grieve

 

Name: Patricia F. Grieve

Title: Vice President

 

ROYAL BANK OF CANADA, individually as a Lender and as a Co-Documentation Agent

 

By:  

/s/ Theodore Brown

  Name: Theodore Brown  

Title: Authorized Signatory

 

SANTANDER BANK, N.A., individually as a Lender and as a Co-Documentation Agent

 

By:  

/s/ Mark H. Trachy

  Name: Mark H. Trachy  

Title: Senior Vice President

 

TD Bank, N.A., individually as a Lender and as a Co-Documentation Agent

 

By:  

/s/ Alan Garson

  Name: Alan Garson  

Title: Senior Vice President

 

BARCLAYS BANK PLC, individually as a Lender and as a Co-Senior Managing Agent

 

By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

2



--------------------------------------------------------------------------------

SUNTRUST BANK, individually as a Lender and as a Co-Senior Managing Agent

 

By:  

/s/ Stephan Curran

  Name: Stephan Curran  

Title: Director

 

U.S. BANK, NATIONAL ASSOCIATION, individually as a Lender and as a Co-Senior
Managing Agent

 

By:  

/s/ Brian Seipke

  Name: Brian Seipke  

Title: Vice President

 

TD Bank, N.A., individually as a Lender and as a Co-Senior Managing Agent

 

By:  

/s/ Molly Daniello

  Name: Molly Daniello  

Title: Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By:  

/s/ Jesse Mason

  Name: Jesse Mason  

Title: Director

 

SILICON VALLEY BANK, as a Lender

 

By:  

/s/ Steve Lyons

  Name: Steve Lyons  

Title: Director

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

By:  

/s/Jared Shaner

  Name: Jared Shaner   Title: Vice President

 

3



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Kathryn Williams                             Name: Kathryn Williams
Title: SVP

 

4



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 60,000,000  

KEYBANK NATIONAL ASSOCIATION

   $ 60,000,000  

FIFTH THIRD BANK

   $ 50,000,000  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 50,000,000  

CITIZENS BANK, N.A.

   $ 50,000,000  

ROYAL BANK OF CANADA

   $ 50,000,000  

SANTANDER BANK, N.A.

   $ 50,000,000  

TD BANK, N.A.

   $ 50,000,000  

BARCLAYS BANK PLC

   $ 40,000,000  

SUNTRUST BANK

   $ 40,000,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 40,000,000  

BANK OF AMERICA, N.A.

   $ 40,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 30,000,000  

SILICON VALLEY BANK

   $ 30,000,000  

HUNTINGTON NATIONAL BANK

   $ 30,000,000  

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

   $ 30,000,000  

AGGREGATE COMMITMENTS

   $ 700,000,000  

 